Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.554 Page 1 of 59




              Exhibit M           EXHIBIT M
                                  Page 156
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.555 Page 2 of 59




                              Congressional
                              Research Service
                                Informing the legislative debate since 1914 ........




       Immigration: Alternatives to Detention(ATD)
       Programs

       July 8, 2019




                                                                                       Congressional Research Service
                                                                                        https://crsreports.congress.gov
                                                                                                               R45804
  CRS REPORT
  Proparecii for t'Aerrtriers and
  Committees of Congress




                                                             EXHIBIT M
                                                             Page 157
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.556 Page 3 of 59




               Congressional F?esearch Service
               Informing the legislative debate since 1914


                                                                                                       845804
 Immigration: Alternatives to Detention (ATE))
                                                                                                        July 8, 2019
 Programs
                                                                                                       Audrey Singer
 Since FY2004, Congress has appropriated funding to the Department of Homeland Security's              Specialist in Immigration
 (DHS's)Immigration and Customs Enforcement(ICE)for an Alternatives to Detention(ATD)                  Policy
 program to provide supervised release and enhanced monitoring for a subset of foreign nationals
 subject to removal whom ICE has released into the United States. These aliens are not statutorily
 mandated to be in DHS custody, are not considered threats to public safety or national security,
 and have been released either on bond, their own recognizance, or parole pending a decision on
 whether they should be removed from the United States.

 Congressional interest in ATD has increased in recent years due to a number of factors. One factor is that ICE does not have
 the capacity to detain all foreign nationals who are apprehended and subject to removal, a total that reached nearly 400,000 in
 FY2018.(ICE reported an average daily population of 48,006 aliens in detention for FY2019,through June 22, 2019.) Other
 factors include recent shifts in the countries of origin of apprehended foreign nationals, increased numbers of migrants who
 are traveling with family members, the large number of aliens requesting asylum, and the growing backlog of cases in the
 immigration court system.

 Currently, ICE's Enforcement and Removal Operations(ERO)runs an ATD program called the Intensive Supervision
 Appearance Program III (ISAP III). On June 22, 2019, program enrollment included more than 100,000 foreign nationals,
 who are a subgroup of ICE's broader "non-detained docket" of approximately 3 million aliens. Those in the non-detained
 docket include individuals the government has exercised discretion to release—for example,they are not considered a flight
 risk or there is a humanitarian reason for their release(as well as other reasons).(Others who are not detained include aliens
 in state or federal law enforcement custody and absconders with a final order of removal.) Individuals in the non-detained
 docket, and not enrolled in the ISAP III program, receive less-intensive supervision by ICE. Those in ISAP III are provided
 varying levels of case management through a combination of face-to-face and telephonic meetings, unannounced home visits,
 scheduled office visits, and court and meeting alerts. Participants may be enrolled in various technology-based monitoring
 services including telephonic reporting (TR), GPS monitoring (location tracking via ankle bracelets), or a recently introduced
 smart phone application (SmartLINK)that uses facial recognition to confirm identity as well as location monitoring via GPS.

 From January 2016 to June 2017,ICE also ran a community-based supervision pilot program for families with vulnerabilities
 not compatible with detention. The Family Case Management Program(FCMP)prioritized enrolling families with young
 children, pregnant or nursing women, individuals with medical or mental health considerations (including trauma), and
 victims of domestic violence. The program was designed to increase compliance with immigration obligations through a
 comprehensive case management strategy run by established community-based organizations. FCMP offered case
 management that included access to stabilization services (food, clothing, and medical services), obligatory legal orientation
 programing, and interactive and ongoing compliance monitoring. An ICE review ofFCMP in March 2017 showed that the
 rates of compliance for the program were consistent with other ICE monitoring options. The program was discontinued due
 to its higher costs as compared to ISAP III. Even with the higher costs, there is considerable congressional interest in the
 effectiveness of FCMP as a way to maintain supervision for families waiting to proceed through the backlogged immigration
 court system.

 While DHS upholds that ISAP III is neither a removal program nor an effective substitute for detention, it notes that the
 program allows ICE to monitor some aliens released into communities more closely while their cases are being resolved.
 Supporters of ATD programs point to their lower costs compared to detention on a per day rate, and argue that they
 encourage compliance with court hearings and ICE check-ins. Proponents also mention the impracticalities of detaining the
 entire non-detained population of roughly 3 million aliens. The primary argument against ATD programs is that they create
 opportunities for participants to abscond (e.g., evade removal proceedings and/or orders). Other concerns include whether the
 existence of the programs provides incentives for foreign nationals to migrate to the United States with children to request
 asylum, in the hope that they will be allowed to reside in the country for several years while their cases proceed through the
 immigration court system, or that it provides incentives—such as community release for adults without bona fide family
 relationships to travel with children and file fraudulent asylum claims or do children harm.




 Congressional Research Service

                                                        EXHIBIT M
                                                        Page 158
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.557 Page 4 of 59

                                                             Immigration: Alternatives to Detention (ATD)_




       Contents
       Background                                                                                      1
       Laws Governing Aliens Arriving at the U.S. Border                                               3
       Detention in the Immigration System                                                             4
       ICE Caseload Size and ATD Participants                                                          6
       Alternatives to Detention(ATD)Programs                                                          7
           Intensive Supervision Appearance Program III (ISAP III)                                     7
               Who is in the ISAP III program?                                                         8
               Evaluating ATD                                                                          9
           The Family Case Management Program(FCMP)                                                   10
               Who was enrolled in the FCMP?                                                          11
               Evaluating FCMP                                                                        13
       Why have alternatives to detention?                                                            14



       Figures
       Figure 1. ICE Caseload: Non-detained, Detained, and ISAP III Participants                        7
       Figure 2. ISAP III Active Participants by Country of Birth                                       9
       Figure 3. ISAP III Active Participants by Criminal Conviction                                    9
       Figure 4. FCMP Adult Participants by Country of Birth, 2017                                     12
       Figure 5. A11 Participants (Children and Adults) by Age, 2017                                   12
       Figure 6. FCMP Participants by Vulnerability                                                    13



       Contacts
       Author Information                                                                              16




       Congressional Research Service
                                              EXHIBIT M
                                              Page 159
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.558 Page 5 of 59


                                                                  Immigration: Alternatives to DetentionjATDI




       Evaluating FCMP
                                                                  Figure 6. FCMP Participants by
       ICE conducted an evaluation of the FCMP                                Vulnerability
       that focused on three metrics: attendance at
       ERO appointments, attendance at
       appointments with community-based
       organizations, and attendance at court
       hearings.82 Data on compliance of the
       relatively small number of families that             Trauma
                                                             73%
       completed the program prior to its
       termination reported it to be high across all
       locations, with 99% attendance at
       immigration court proceedings and 99%
       compliance with ICE monitoring
       requirements.83 About 4% of program
       participants absconded during the life of the                                            Mental
                                                                                                Health
       program. In total, 65 families left the                                                    4%

       program: 7 were removed from the United
                                                              Source: Department of Homeland Security, U.S.
       States by ICE, 8 left the country on their own,
                                                              Immigration and Customs Enforcement, Family Case
       9 were granted some form of immigration                Management Program (FCMP)[INTERNAL] Close-Out
       relief, and 41 absconded. The rest of the              Report, February 2018.
       families remained in the program; however,
       because of its short duration the ICE evaluation of the FCMP is limited—the majority of the
       participants were still in immigration proceedings when it was terminated. It is unknown what the
       program's success rates would have been if participants were allowed to remain in the program
       through the final outcome of their cases. When ICE discontinued the program in June 2017, the
       agency stated that rates of compliance for the FCMP were consistent with its other ATD program
       (i.e., ISAP III).
       In addition to compliance rates, another important factor in evaluating the program is its cost. The
       FCMP cost approximately $38.47 per family per day in FY2016, versus approximately $4.40 per
       person per day for ISAP III. By comparison, family detention costs an estimated $237.60 per day
       and adult detention in the same cities that the FCMP operated in cost $79.57 on average per day
       in FY2016.84 The FCMP is more expensive than ISAP III due to the comprehensive case
       management and services available to its participants, the more vulnerable family populations
       targeted, and the smaller caseload per case manager (which allowed for more time with each
       participant household). For example, FCMP case managers were expected to have a high level of
       experience, used outreach (notjust referrals) to connect participants with community resources,
       had Spanish language ability or accessed interpretation services, and developed individualized
       plans for families, including children. The evaluation indicated that FCMP families made use of
       the services offered to them: the most common referrals made by case workers were for legal
       services, medical attention, and food aid.




       82   ICE, Family Case Management Program (FCMP), p 6.
       83   Ibid.
       84   Ibid.




       Congressional Research Service



                                                     EXHIBIT M
                                                     Page 160
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.559 Page 6 of 59


                                                                            Immigration: Alternatives to Detention (ATE))




       The Consolidated Appropriations Act, 2019 (P.L. 116-6) includes $30.5 million to resume the
       FCMP. The conference report85 states that the FCMP "can help improve compliance with
       immigration court obligations by helping families access community-based support of basic
       housing, healthcare, legal and educational needs." The conference report also directs ICE to
       prioritize the use of ATD programs, including the FCMP,for families. In addition, the report
       instructs ICE to brief the relevant committees,86 within 90 days of the date of enactment,87 on a
       plan for a program within the FCMP managed by nonprofit organizations that have experience in
       connecting families with community-based services.
       The ICE ERO Detention Management website mentions a new program, Extended Case
       Management Services(ECMS). It states, "as instructed by Congress, ICE recently incorporated
       many of the Family Case Management Program(FCMP)principles into its traditional ATD
       program. These principles were incorporated into the current ATD ISAP III through a contract
       modification and are known as Extended Case Management Services(ECMS). These same
       services are available through the ECMS modification as they were available under FCMP with
       two distinct differences: ECMS is available in a higher number of locations and available at a
       fraction of the cost. While ECMS is a new program,ICE continues to identify and enroll eligible
       participants." As of June 22, 2019,ICE reported that 57 family units and 59 adults are enrolled in
       ECMS.88


       Why have alternatives to detention?
       Supporters of ATD programs cite several reasons for their use. First, the number of foreign
       nationals currently being taken into custody far exceeds the capacity of existing detention
       facilities. As noted above, in FY2018 the number of book-ins to ICE facilities was nearly
       400,000.89 As of July 12, 2018, ICE's detention capacity was approximately 45,700 beds; of
       these, approximately 2,500 were for family units housed in family residential centers.9° Second,
       many foreign nationals who are in removal proceedings arc not considered security or public
       safety threats, nor are they an enforcement priority as outlined in guidance to DHS personnel
       regarding immigration enforcement.91 Third, some foreign nationals who are found deportable or

       85
            H.J.Res. 31, H.Rept. 116-9.
       86 House Appropriations Subcommittee on Homeland Security, and the Senate Appropriations Subcommittee on
       Homeland Security.
       87 P.L. 116-6 was enacted on February 15, 2019.

       88 See https://www.ice.govidetention-management.
       89 This figure is a gross count of the number of initial book-ins, not the number of unique individuals. See Department
       of Homeland Security, U.S. Immigration and Customs Enforcement, 2018, Fiscal Year 2018ICE Enforcement and
       Removal Operations Report, https://wvwv.ice.gov/sites/defaultifiles/documents/Report/2017/iceEndONearFY2017.pdf
       9° DHS response to CRS request, July 12, 2018.

       91 ICE ERO removal priorities are outlined in Executive Order 13768,"Enhancing Public Safety in the Interior of the
       United States," January 25, 2017, and a related DHS implementation memorandum,"Enforcement of the Immigration
       Laws to Serve the National Interest," issued February 20, 2017. The memorandum directs DHS personnel to prioritize
       removable aliens who "(1) have been convicted of any criminal offense;(2)have been charged with any criminal
       offense that has not been resolved;(3) have committed acts which constitute a chargeable criminal offense;(4)have
       engaged in fraud or willful misrepresentation in connection with any official matter before a governmental agency;(5)
       have abused any program related to receipt of public benefits;(6) are subject to a final order of removal but have not
       complied with their legal obligation to depart the United States; or(7) in the judgment of an immigration officer,
       otherwise pose a risk to public safety or national security. The Director of ICE, the Commissioner of CBP, and the
       Director of USCIS may, as they determine is appropriate, issue further guidance to allocate appropriate resources to
       prioritize enforcement activities within these categories-for example, by prioritizing enforcement activities against




       Congressional Research Service                                                                                      14



                                                         EXHIBIT M
                                                         Page 161
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.560 Page 7 of 59


                                                                        Immigration: Alternatives to Detention (ATD)




      inadmissible may not be removed because their countries of citizenship refuse to confirm an
      individual's identity and nationality, issue travel documents, or otherwise accept their physical
      retum.92 A U.S. Supreme Court ruling from 2001, Zadvydas v. Davis, limits the federal
      government's authority to indefinitely detain aliens who have been ordered removed and who
      have no significant likelihood of removal in the reasonably foreseeable future.93
      Those who promote using ATD programs also cite the relatively low cost compared with
      detention. ICE spent an average of $137 per adult per day in detention nationwide in FY2018.94
      The cost of enrolling foreign nationals in the ISAP III program depends on the method of
      management, but the average daily cost per participant in FY2018 (through July 2018) was
      $4.16.95 GAO utilized two methods of determining the cost of ATD (ISAP II) relative to detention
      in FY2013 (at that time, the average daily cost ofISAP II was $10.55, while daily detention was
      an average of $158). First, given the average daily costs of ATD and detention, and the average
      length of time an alien spent in detention awaiting an immigration judge's final decision, GAO
      found that the cost of maintaining an enrollee in ISAP II would surpass the costs of detention only
      if the enrollee were in the program for 1,229 days, which would be 846 days longer than the
      average number of days a participant typically spent in it. Second, given the average cost of ATD
      and detention, and the average length of time an alien spent in detention regardless of whether a
      final decision on her/his case was rendered, GAO determined an individual would have to spend,
      on average, 435 days in ISAP II before they exceeded the cost of the average length of detention
      (29 days in FY2013).96
      There are also arguments against using ATD programs. Of primary concern is that the programs,
      in comparison to detention, create opportunities for aliens in removal proceedings to abscond and
      become part of the unauthorized population who are not allowed to lawfully live or work in the
      United States. Because immigration judges must prioritize detained cases, ATD enrollees must
      often wait several years before their cases are heard, during which time they may abscond. They
      may also fall out of contact with ERO for other reasons. For example, an alien may move within
      the United States and fail to provide updated contact information to ERO. If they do not receive
      communication from ICE or the immigration court system, they could miss court dates that have
      changed in the interim. If they fail to show up for a removal hearing, for example, they can be
      ordered removed in absentia, which would render them inadmissible for a certain period (at least
      5 years if they are an arriving alien, and at least 10 years for all other aliens) and ineligible for
      certain forms of relief from removal for 10 years.
      Another concern is that asylum-seeking families are often placed into ATD, and this creates
      incentives for others to travel to the United States with children, request asylum, and receive
      similar conditions of release into the United States. DHS has expressed concern over adults using
      children as a "human shields" to avoid detention after illegally entering the United States.97 Those


      removable aliens who are convicted felons or who are involved in gang activity or drug trafficking."
      92For further discussion of"recalcitrant" countries, see CRS In Focus IF11025,Immigration: "Recalcitrant" Countries
      and the Use of Visa Sanctions to Encourage Cooperation with Alien Removals.
      93 533 U.S. 678
      94 ICE email response to CRS request, October 18, 2018.
      95 ICE email response to CRS request, October 18, 2018.

      96 GAO,"Alternatives to Detention: Improved Data Collection and Analyses Needed to Better Assess Program
      Effectiveness," 2014.
      97 Isaac Stanley-Becker,"Kirstjen Nielsen asserts women and children were 'human shields' in tear gas attack at
      border," Washington Post, November 26, 2018, https://wvvw.washingtonpost.comination/2018/11/27/kirstjen-nielsen-
      claims-women-children-were-human-shields-tear-gas-attack-border/?utm_term=.629f2fb9cc2f



      Congressional Research Service                                                                                  15



                                                       EXHIBIT M
                                                       Page 162
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.561 Page 8 of 59




               Exhibit N          EXHIBIT N
                                  Page 163
        Case
12/30/2019        3:19-cv-02491-JLS-WVG           Document
                            ICE Faces Migrant Detention Crunch as15-7    FiledSpills
                                                                 Border Chaos    01/07/20          PageID.562
                                                                                     Into Interior of                   Page
                                                                                                      the Country - The New York9Times
                                                                                                                                  of 59
                                                              ZlicNou uric Cnines

ICE Faces Migrant Detention Crunch
as Border Chaos Spills_Into Interior of
the Country
By Caitlin Dickerson
April 22, 2019

[Read the latest edition of Crossing the Border, a limited-run newsletter about life where the United States and Mexico meet. Sign up here to
receive the next issue in your inbox.]

Federal immigration authorities faced with overburdened detention centers are scouring the country to find space to house migrants as
the crush of asylum seekers that has overwhelmed the Southwest border spreads deep into the nation's interior.

With mounting federal initiatives to hold more and more migrants in custody, officials at Immigration and Customs Enforcement, which
oversees long-term detention centers for migrants,are looking for additional space that can be rented inside existing jails, as well as fast-
tracking the deportations of current detainees and releasing as many migrants as possible into the country to make room for newcomers.

In one initiative examined earlier this year, Department of Homeland Security officials looked at housing migrant children at Guantanamo
Bay, Cuba, which has a dormitory facility that has been used in the past to hold asylum seekers. The proposal to house migrant children
from the Southwest border there has not gained traction, perhaps because of the optics of housing young people adjacent to terrorism
suspects, according to one official who had seen the proposal but was not authorized to discuss it publicly.

While there were no "immediate" plans to house migrant children at Guantanamo Bay, the Defense Department is attempting to identify
military bases that might be used for that purpose, a department spokesman,Tom Crosson, said on Monday.

Much of the administration's focus in recent months has been on the Southwest border, where the surge of migrant families seeking
asylum has overwhelmed short-term holding facilities and left people languishing there for longer periods of time. But authorities already
are confronting the next phase of detention, the long-term facilities in the interior of the country where many of the incoming migrants will
eventually be transferred, and these also appear to be bucking under pressure.


                                                               Unlock more free articles.
                                                               Create an account or log in


Populations in the long-term detention facilities have grown markedly under President Trump,both because of increasing border
crossings and his administration's aggressive moves to arrest more undocumented immigrants in the interior of the country. ICE is
currently housing 50,223 migrants, one of the highest numbers on record, and about 5,000 more than the congressionally mandated limit of
45,274.

In 2016, President Obama's last year in office, the average daily population of immigrants in detention dipped to 34,376.

A detention crunch that homeland security officials described as already dire threatened last week to become worse with the
announcement by Attorney General William Barr that the administration would soon begin mandatorily detaining additional asylum
seekers, a move that, if implemented, could put thousands more in custody each month.

"It's clear that all of our resources are being stretched thin. The system is full, and we are beyond capacity," said Kevin K. McAleenan,the
new acting homeland security secretary, speaking to reporters at a news conference on the border.

Despite its potential impact on the already congested detention system, a D.H.S. press officer said the agency supported Mr. Barr's order
on the detention of asylum seekers because it might discourage migrants from crossing the border to begin with.

Immigrant advocates said the detention crunch has been self-imposed by the administration and its policies.

Under President Trump,ICE agents have been encouraged to arrest anyone living in the country without legal status, regardless of their
criminal record, whereas the previous administration put a priority on arresting and deporting undocumented migrants who were
considered dangerous.

The Trump administration has also expanded collaboration with local sheriff's departments to gain easier access to anyone in criminal
custody who is also suspected of immigration violations. It has once again expanded the use of workplace raids — officials carried out the
largest one in a decade earlier this month in Texas. And it has scaled back the use of humanitarian parole, which once allowed many
https://www.nytimes.com/2019/04/22/us/immigration-detention.html
                                                                   EXHIBIT N
                                                                                                                                           1/3
                                                                   Page 164
       Case
12/30/2019     3:19-cv-02491-JLS-WVG           Document
                          ICE Faces Migrant Detention Crunch as15-7    FiledSpills
                                                                Border Chaos  01/07/20
                                                                                   Into InteriorPageID.563
                                                                                                of the Country - ThePage   10
                                                                                                                    New York   of 59
                                                                                                                             Times
asylum seekers to roam freely and work with temporary permits while they waited for their cases to be resolved.

The result is an increasingly congested system of long-term detention centers around the country, with officials signaling the need for
more resources to house more detainees, while immigrant advocates argue that there are humane and effective alternatives to detention.

"We have to remember that it is a choice to jail asylum seekers, and it is a choice that is at odds with international human rights norms,"
said Heidi-Altman,-director of policy-at-the National Immigrant Justice Center.

Ms. Altman pointed to case management programs that have been used in the past to ensure that immigrants show up for court. Studies
have shown that the programs are both cheaper than detention and have a proven track record of near universal court compliance.

To address the current crush of detained migrants, ICE officials are working urgently to both expand the current system and to purge it of
anyone possible, according to two officials at the Department of Homeland Security who spoke under the condition of anonymity because
they were not authorized to discuss internal operations. That effort involves scanning the records of the detained population to find
anyone who is ready to be deported immediately, and to identify anyone who qualifies for humanitarian parole and can be released to
make room for others.

Another idea, drafted in a memo from Mr. McAleenan in his new capacity as the acting homeland security secretary, would ask the
Department of Justice's Executive Office for Immigration Review to dedicate most or all of its resources toward processing the cases of
detained immigrants — temporarily pausing the court proceedings of anyone who has already been released into the country. The memo
has not yet been sent, according to the official who disclosed it.

Officials in Washington have also suggested to ICE field offices around the country that they begin to release immigrants who have been
granted bond by judges but have not yet paid them — presumably because they cannot afford to — in order to make more room.

Many of these measures aimed at clearing out space could face opposition from the White House,since they run contrary to the very
policies that are creating the problem — President Trump's often-stated desire to end what he calls "catch and release of migrants at the
border.

Meanwhile, authorities are struggling to identify new locations where migrants can be held in detention. The military awarded a $23
million contract in February to build a "contingency mass migration complex" at Guantanamo,a plan that would expand the existing
facility to house 13,000 migrants and 5,000 support staff in tents. That project appears intended primarily to accommodate a crush of
migrants that might accompany a new crisis in the Caribbean,though it could theoretically be used to house Central Americans.

In recent months, ICE has also signed or expanded a series of contracts, procuring nearly 3,000 additional beds to house migrants in state
and local prisons and jails across the country. Staff have been moved to run the new facilities, but that has further stretched resources at
existing detention centers, making it harder to keep cases moving on track.

Medical providers at some ICE facilities have also complained about not having enough resources to maintain minimum requirements,
and the officials who spoke on background said that some ICE detention centers had been forced to lower their populations recently
because they did not have enough staffing to meet medical standards.

Watchdog groups that favor less immigration detention are warning that slapdash efforts to expand the ICE system could leave detainees
at risk.

"You don't have to take my word for it. Their own inspector general has looked into this and expressed concerns about oversight,
conditions, inspections, contracting," said Mary Small, policy director of the Detention Watch Network,referring to reports that have
documented a long history of inadequacies with health care, sanitation, the use of force and legal access inside detention centers.
"Whether by systematically overcrowding the existing system or rapidly expanding it, it's logical to expect to exacerbate all of the
underlying problems," Ms. Small said.

Congress has control over ICE's budget for detention, and Democrats have often tried to limit funds in order to rein in the agency's ability
to make arrests indiscriminately. Even before the spike in migrant crossings earlier this year, the agency had been on track to require
additional emergency funds this fiscal year in order to keep pace with trends at the southern border. Though the majority of those crossing
recently are members of migrant families, who are typically being released into the country rather than detained, tens of thousands of
individual adults continue to arrive each month, most of whom will end up in long-term detention centers.

Because most migrant families are being released to await the outcome of their asylum cases, ICE's three family detention centers are
largely empty now. Facilities certified to house families only have a capacity of about 2,500 people, in any case. Currently,675 members of
migrant families are being detained in one of those facilities in Dilley, Tex. A second one in Karnes City, Tex., has been converted to house
adults, to help with overcrowding elsewhere. And the third in Leesport, Pa., is empty.

ICE has historically found ways around congressional attempts to limit arrests, such as using its transfer authority to move funds from
other parts of its budget into its account for detention. The agency also routinely arrests more immigrants than it is funded to house,
pressuring appropriators to increase its funding in order to support the higher population numbers.

https://www.nytimes.com/2019/04/22/us/immigration-detention.html
                                                                   EXHIBIT N
                                                                                                                                              2/3
                                                                   Page 165
       Case
12/30/2019     3:19-cv-02491-JLS-WVG           Document
                          ICE Faces Migrant Detention Crunch as15-7    FiledSpills
                                                                Border Chaos  01/07/20
                                                                                   Into InteriorPageID.564
                                                                                                of the Country - ThePage   11
                                                                                                                    New York   of 59
                                                                                                                             Times
But the agency has faced political opposition from local officials around the country in its efforts to expand detention capacity. Last year,
California passed a state law barring any new ICE detention contracts from being signed or expanded. And communities around the
country have rallied to block plans for migrant detention'centers in their regions.

This year, after public allegations of physical abuse against detainees, the local governments in Adelanto, Calif., and Hutto, Tex., pulled out
of ICE detention contracts under pressure from constituents.




                                                                   EXHIBIT N
https://www.nytimes.com/2019/04/22/us/immigration-detention.html                                                                                3/3
                                                                   Page 166
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.565 Page 12 of 59




               Exhibit0
                                   EXHIBIT O
                                   Page 167
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.566 Page 13 of 59


    SENATE RULES COMMITTEE                                                              SB 29
    Office of Senate Floor Analyses
    (916) 651-1520 Fax:(916) 327-4478

                                       THIRD READING


     Bill No:      SB 29
     Author:       Lara(D)
     Introduced:   12/5/16
     Vote:         21


     SENATE JUDICIARY COMMITTEE: 5-2, 3/28/17
     AYES: Jackson, Hertzberg, Monning, Stern, Wieckowski
     NOES: Moorlach, Anderson

     SENATE APPROPRIATIONS COMMITTEE: 5-2, 5/25/17
     AYES: Lara, Beall, Bradford, Hill, Wiener
     NOES: Bates, Nielsen


     SUBJECT: Law enforcement: immigration

     SOURCE: Community Initiatives for Visiting Immigrants in Confinement
             Immigrant Legal Resource Center


     DIGEST: This bill prohibits local law enforcement agencies and local
     governments from contracting with for-profit entities to detain immigrants on
     behalf offederal immigration authorities. This bill requires that immigrant
     detention facilities adhere to national immigration standards for the detention of
     immigrants. This bill further requires that immigrants in detention be provided
     other legal rights, as specified. This bill authorizes suits against detention facilities
     for violations ofthe national detention standards or violations ofother legal rights
     created by this bill.

     ANALYSIS:

     Existing law:

     1) Provides that everyone has the right to seek and to enjoy in other countries
        asylum from persecution.




                                           EXHIBIT O
                                           Page 168
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.567 Page 14 of 59


                                                                                   SB 29
                                                                                  Page 2

         Protects asylum seekers by prohibiting the federal government from returning
         to their home countries people who have fled persecution on account ofrace,
         religion, nationality, political opinion, or membership in a social group.

     3) Provides that victims of certain crimes may obtain immigration relief through a
        Victim ofCrime Visa(U-Visa) and victims of human trafficking may obtain
        immigration relief through a Victim of Human Trafficking Visa(T-Visa).

     4) Provides immigration relief that relies on a state's interest in the welfare of
        children and provides for Special Immigrant Juvenile Status where a state
        determines that reunification with one or both ofthe immigrant's parents is not
        viable due to abuse, neglect, abandonment, or similar basis found under state
        law and that it would not be in the child's best interest to return to their home
        country.

     5) Establishes that the care and custody of unaccompanied minors is the
        responsibility of the Office of Refugee Resettlement in the Department of
        Health and Human Services instead ofthe Department ofHomeland Security.

     6) Holds that immigrant detainees with mental disabilities who are facing
        deportation and who are unable to adequately represent themselves are entitled
        to qualified legal representatives provided by the federal government for
        representation during all phases oftheir immigration proceedings,including
        appeals and custody hearings.

     This bill:

     1) Prohibits, as ofJanuary 1, 2019, local governments or local law enforcement
        from entering into or renewing a contract, or modifying a contract to extend
        the length ofthe contract, with a private corporation, contractor or vendor to
        detain immigrants in civil immigration proceedings for profit.

     2) Provides that a city, county, city and county, or a local law enforcement
        agency that chooses to enter into a contract,renews a contract, or modifies a
        contract to extend the length ofthe contract,to detain immigrants in civil
        immigration proceedings, shall detain immigrants only pursuant to a contract
        that requires the immigration detention facility operator to adhere to the
        standards for detaining those individuals described in the 2011 Operations
        Manual Immigration and Customs Enforcement (ICE)Performance-Based
        National Detention Standards as corrected and clarified in February 2013 and
        ICE Directive 11065.1 (Review ofthe Use ofSegregation for ICE Detainees).



                                        EXHIBIT O
                                        Page 169
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.568 Page 15 of 59


                                                                                     SB 29
                                                                                    Page 3


     3) Makes clear that an immigration detention facility can exceed the 2011
        Operations Manual ICE Performance-Based National Detention Standards as
        corrected and clarified in February 2013 or ICE Directive 11065.1 (Review of
        the Use of Segregation for ICE Detainees).

     4) Prohibits immigrant detention facilities, agents ofimmigration detention
        facility operators, or those acting on their behalf from depriving immigrant
        detainees: (a) access to legal representatives; (b) access to translation or
        interpreters; (c)medical care (which would still include, and not be limited to,
        HIV medication and transition-related health care, and would still need to be
        provided even if an immigrant is likely to be released or deported);(d)freedom
        from harm or harassment; and (e) privacy.

     5) Prohibits the involuntary placement ofimmigration detainees in segregated
        housing because ofthe detainee's actual or perceived gender, gender identity,
        gender expression, or sexual orientation. This bill also requires that
        transgender and gender non-conforming immigration detainees be given the
        option to choose a housing placement consistent with their gender identity.

    6) Authorizes civil actions for injunctive and other appropriate equitable relief
       and a civil penalty of$25,000, as specified, when an immigrant detention
       facility operator,or its agent or person acting on its behalf violates rights
       created under this bill or the 2011 Operations Manual ICE Performance-Based
       National Detention Standards as corrected and clarified in February 2013, or
       ICE Directive 11065.1 (Review ofthe Use of Segregation for ICE Detainees).

     7) Requires that if a civil penalty is requested, the civil penalty shall be assessed
        individually against each person who is determined to have violated the legal
        rights ofa detained immigrant and awarded to each individual who has been
        injured.
     8) Subjects any facility that detains an immigrant pursuant to a contract with a
        city, county, city and county, or a local law enforcement agency to the
        California Public Records Act.

    9) Makes related legislative findings and declarations, and includes definitions.




                                          EXHIBIT O
                                          Page 170
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.569 Page 16 of 59


                                                                                      SB 29
                                                                                     Page 4

     Background
     In California, and around the country, for-profit detention facilities are increasingly
     relied upon to detain immigrants who are oftentimes eligible for Asylum, Special
     Immigrant Juvenile Status immigration relief, U-Visas, T-Visas, or other forms of
     immigration relief. Additionally, a few local government and local law
     enforcement entities choose to enter into agreements with federal immigration
     authorities to detain immigrants in their county or city jails on behalf ofthe federal
     immigration authorities.

     For-profit detention facilities are accountable to their shareholders and not the
     people ofthe State ofCalifornia. Oftentimes, immigrants in immigrant detention
     facilities are escaping persecution in their countries of origin and in need ofspecial
     care due to their persecution or because they have suffered arduous journeys as
     unaccompanied children. Ensuring that immigrants are provided with the services
     they need to heal oftentimes is in contrast to corporate interests. Because these
     facilities are private, they routinely claim exemptions to the California's Public
     Records Act and the federal Freedom ofInformation Act. Despite the lack of
     access to records through these acts,there have been reports ofinadequate medical
     care, suicide attempts, sexual assault, and even deaths at for-profit immigrant
     detention facilities. Somewhat perversely, because immigration detention is
     technically a civil form of confinement, immigrants in immigrant detention
     facilities lack many ofthe safeguards ofthe criminal justice system, including
     access to counsel.
     Local government and law enforcement entities that choose to contract with
     immigration authorities to detain immigrants are supposed to adhere to national
     immigration detention standards, promulgated by ICE regardless of whether they
     detain the immigrants in their local jails or contract their immigrant detention
     duties out to private for-profit corporations. But many detainees have reported
     experiencing deplorable conditions at city and county immigrant detention
     facilities in violation ofthe national standards. No meaningful enforcement
     mechanism currently exists to hold immigration detention facilities accountable,
     whether for-profit or run by local governmental agency, when they violate
     immigrant detainee's rights. Various reports indicate that the rights ofLesbian,
     Gay, Bisexual, and Transgender(LGBT)detained immigrants have been
     extensively violated at both types ofdetention facilities.

     Last year, the Legislature passed SB 1289 (Lara), a bill identical to SB 29, but the
     Governor vetoed the bill. In his veto message the Governor wrote:




                                          EXHIBIT O
                                          Page 171
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.570 Page 17 of 59


                                                                                  SB 29
                                                                                 Page 5

        I have been troubled by recent reports detailing unsatisfactory conditions and
        limited access to counsel in private immigration detention facilities. The
        Department ofHomeland Security, however, is now considering whether
        private contracting should continue for immigrant detention, and if so under
        what conditions. Their recommendations are expected in November. These
        actions indicate that a more permanent solution to this issue may be at hand. I
        urge the federal authorities to act swiftly.
        Since the veto of SB 1289, a new President was elected who has made it clear
        in his executive orders and his administration's enforcement guidelines that
        every undocumented immigrant could be a target ofdeportation. President
        Donald Trump has also made it clear that he intends to detain more immigrants
        and expand private for profit detention facility use. This bill would protect
        immigrants held in immigrant detention in California.

     Comments
     The author writes:

        In 2011 ICE developed the Operations Performance-Based National
        Detention Standards, which lays out the basic health and safety standards
        detainees should receive while in detention. However, these standards are
        not codified and are unenforceable. There have been widespread reports of
        human right's abuses in detention facilities, including physical and sexual
        abuse, poor access to healthcare, little access to legal counsel, overuse of
        solitary confinement, and even death. LGBT detainees have reported facing
        discrimination, harassment, and abuse due to their sexual orientation. In
        many ofthese instances, even the Department of Homeland Security has
        found these deaths were preventable. Tragically, the incidents often go
        unaddressed and victims have no recourse.

        Private, for-profit immigration detention facilities present a host of
        problems. The facilities are not subject to the Freedom ofInformation Act
        and operate with little to no oversight. Many also operate under a perverse
        incentive, where they are guaranteed a minimum number of detainees in
        their facility at all times, ensuring their profits. For example in Adelanto
        Detention Facility in Adelanto, California, ICE is guaranteed 975 detainees
        at all times with a per diem rate of$111 per bed per day. The private
        detention contracts are designed to incentivize filling the most beds at all
        times, regardless ofpublic safety or their destructive effects on
        communities. Private companies make billions in profits every year from




                                        EXHIBIT O
                                        Page 172
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.571 Page 18 of 59


                                                                                   SB 29
                                                                                  Page 6

        incarcerating mothers, fathers, children, and others in our broken
        immigration system.

     FISCAL EFFECT: Appropriation: No             Fiscal Com.: Yes       Local: No

     According to the Senate Appropriations Committee:

    • Department ofJustice: Potentially significant workload increase (General
      Fund)should the Attorney General choose to bring civil actions for injunctive
      and other equitable relief, offset in part by civil penalty revenues. To the extent
      the number and complexity ofcases brought forward is significant, costs could
      rise into the hundreds ofthousands ofdollars annually.

    • Local prosecutors: Potentially significant non-reimbursable local costs(local
      funds)to bring civil actions for injunctive and other equitable relief, offset in
      part by civil penalty revenues.

    • Local governments/agencies: Potentially significant loss of future revenue
      (local funds) due to the inability to contract with for-profit entities for
      immigrant detention services. To the extent a local law enforcement agency
      opts to detain immigrants in its facilities through a direct contract with the
      federal government, the agency could incur potentially significant non-
      reimbursable costs (local funds) to ensure immigrant detainee rights as
      prescribed are met.

    • Private contractors/vendors: Unknown, potentially major costs(private funds)
      to adhere to the specified standards and processes for detainee transfers and
      rights to counsel, translators, interpreters, and medical care and comply with
      public record requests as outlined in the bill.

     SUPPORT:(Verified 5/25/17)

     Community Initiatives for Visiting Immigrants in Confinement (co-source)
     Immigrant Legal Resource Center(co-source)
     AFSCME,AFL-CIO
     AFSCME,Local 685
     Alliance for Boys and Men ofColor
     American Academy ofPediatrics, California
     Antelope Valley League ofUnited Latin American Citizens
     Association for Los Angles Deputy Sheriffs
     Association ofDeputy District Attorneys
     California Catholic Conference



                                        EXHIBIT O
                                        Page 173
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.572 Page 19 of 59


                                                                      SB 29
                                                                     Page 7

    California Environmental Justice Alliance
    California Health+ Advocates
    California Immigrant Policy Center
    California Latinas for Reproductive Justice
    Community Clinic Association ofLos Angeles County
    Council on American-Islamic Relations
    Equality California
    Harvey Milk LGBT Democratic Club
    Human Rights Defense Center
    Inland Coalition for Immigrant Rights
    Jewish Public Affairs Committee ofCalifornia
    Latino Coalition for a Healthy California
    League of Women Voters of California
    Los Angeles County Probation Officers' Union
    Los Angeles County Professional Peace Officers Association
    Los Angeles LGBT Center
    Los Angeles Police Protective League
    Mixteco/Indigena Community Organizing Project
    National Association of Social Workers, California Chapter
    Pangea Legal Services
    Riverside Sheriffs' Association
    Service Employees International Union
    Services, Immigrant Rights and Education Network
    Transgender Law Center
    United Farm Workers

     OPPOSITION:(Verified 5/25/17)

    California State Sheriffs' Association
    Imperial County Board of Supervisors


     Prepared by: Margie Estrada / JUD. /(916) 651-4113
     5/27/17 18:32:27

                                    **** END ****




                                       EXHIBIT O
                                       Page 174
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.573 Page 20 of 59




                 Exhibit P
                                   EXHIBIT P
                                   Page 175
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.574 Page 21 of 59


                                                                                                 SB 29
                                                                                                Page 1

     Date of Hearing: June 27, 2017

                              ASSEMBLY COMMII1EE ON JUDICIARY
                                           Mark Stone, Chair
                             SB 29(Lara) — As Introduced December 5, 2016

     SENATE VOTE: 26-13

     SUBJECT: LAW ENFORCEMENT: IMMIGRATION DETENTION FACILITIES

     KEY ISSUES:

     1) BECAUSE OF THE LACK OF PUBLIC OVERSIGHT AND ACCOUNTABILITY IN
        PRIVATE FACILITIES, SHOULD LOCAL GOVERNMENTS AND LAW
        ENFORCEMENT AGENCIES BE PROHIBITED FROM CONTRACTING WITH
        COMPANIES THAT OPERATE PRIVATE FACILITIES FOR PROFIT TO DETAIN
        IMMIGRANTS IN CIVIL IMMIGRATION PROCEEDINGS?

     2) IN LIGHT OF REPORTED ABUSE OF IMMIGRANTS DETAINED IN SUCH
        FACILITIES, SHOULD IMMIGRATION DETENTION FACILITIES IN CALIFORNIA
        THAT ARE OPERATED BY FOR-PROFIT COMPANIES BE REQUIRED TO UPHOLD
        NATIONAL MINIMUM STANDARDS FOR THE HUMANE TREATMENT OF
        DETAINEES?

                                                SYNOPSIS

     Federal immigration authorities, namely the U.S. 111111ligration.& Customs Enforcement(ICE) or
     the U.S. Marshals, enter into Intergovernmental Service Agreements(IGSAs) with local
     governments or local law enforcement whereby the local entity agrees to detain immigrants on
     behalfofthefederal government. Local governments or local law enforcement can then choose
     to detain the immigrants in their own publicly-run facilities (i.e. countyjails) or to subcontract
     withfor-profit operators ofprivate detentionfacilities instead. The author contends that because
     these private detentionfacilities operate with little to no public oversight and are not subject to
     public disclosure laws, such as the Freedom ofInformation Act, they are essentially accountable
     only to their shareholders and not the people ofthe State ofCalifornia. As a result, abuse and
     inhumane treatment ofdetainees is reportedly tolerated and persists in thesefacilities because
     the public has no dependable mechanism for getting information about what is going on behind
     closed doors. To corroborate these claims, the Committee has received a number ofreports and
     lettersfrom immigrant advocates, watchdog organizations, and human rights advocates
     describing investigations that have uncovered widespread incidents ofabuse and mistreatment of
     immigrants who are held in private detentionfacilities in California.

      This bill, co-sponsored by Community Initiativesfor Visiting Immigrants in Confinement
     (CIVIC) and the Immigrant Legal Resource Center, seeks to prohibit local governments and law
      enforcementfrom contracting with companies that operatefor-profit immigration detention
     facilities, and requires thesefacilities to uphold national standardsfor humane treatment of
      detainees. These national standards are promulgated by ICE itself to govern conditions of
      confinement in its detentionfacilitates established through contracts with thosefacility
      operators, and are known as the Performance-Based National Detention Standards 2011 (aka
      "PBNDS 2011"). Among the standards codified by this bill are provisions thatprohibit



                                              EXHIBIT P
                                              Page 176
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.575 Page 22 of 59


                                                                                                   SB 29
                                                                                                  Page 2

     immigrant detaineesfrom being deprived ofaccess to an attorney or other authorized legal
     representative,. access to translation or interpreters; medical care;freedomfrom harm or
     harassment; and privacy. The bill also creates a number ofother protections and rightsfor
     immigrant detainees that would be enforceable under the bill.

     This bill is needed, proponents contend, to address thefact that although the PBNDS 2011
     standards may apply under contracts between ICE and detentionfacilities, the standards are
     ultimately unenforceable because neitherfederal nor state law requires adherence to them.
     Accordingly, this bill would require that immigrant detentionfacilities adhere to the PBNDS
     2011 standards and ICE Directive 11065.1, and protect other rights granted by this bill. The
     Attorney General, district attorneys, and city attorneys are empowered to enforce these
    provisions on behalfofthe people, although there is no private right ofaction. This bill is a
    follow-up to AB 1289(Lana) of2016, which was approved by this Committee last year, but
     ultimately vetoed by Governor Brown, who stated he wanted to wait to see possible newfederal
     regulationsfrom the Obama administration before signing the bill. In light ofthe changed
     circumstances in the White House, this bill was introduced in December and is supported by a
     broad coalition ofimmigrant advocates, labor organizations, human rights advocates, and some
     local public safety groups. The bill is opposed by the California State Sheriff's Association and
    Imperial County, who contend, among other things, that their authority to contract with private
     detentionfacilities should not be limited, and that there is already sufficient oversight under
    federally-created standards and minimum standards provided by state regulations.

     SUMMARY: Prohibits local governments and law enforcement from contracting with
     companies that operate for-profit immigration detention facilities, and requires these facilities to
     uphold national standards for humane treatment of detainees. Specifically, this bill:

     1) Prohibits a city, county, city and county, or a local law enforcement agency from entering
        into or renewing a contract, or modifying a contract to extend the length ofthe contract, with
        a private corporation, contractor, or vendor to detain immigrants in civil immigration
        proceedings for profit.

     2) Provides that when an immigration detention facility chooses to enter into a contract to detain
        immigrants in civil immigration proceedings, it shall detain immigrants only pursuant to a
        contract that requires the entity contracting with DHS or other federal agency to adhere to the
        standards for detaining those individuals described in the 2011 Operations Manual
        Immigration and Customs Enforcement (ICE) Performance-Based National Detention
        Standards as corrected and clarified in February 2013 and ICE Directive 11065.1 (Review of
        the Use of Segregation for ICE Detainees).

     3) Prohibits immigration detention facilities, their agents, or those acting on their behalf from
        depriving immigrant detainees from: (a) access to an attorney or other authorized legal
        representative; (b) access to translation or interpreters; (c) medical care;(d) freedom from
        harm or harassment; and (e) privacy.

     4) Prohibits the involuntary placement ofimmigrant detainees in segregated housing because of
        the detainee's actual or perceived gender, gender identity, gender expression, or sexual
        orientation.

     5) Clarifies that an immigration detention facility can provide more rights than are required
        under the 2011 Operations Manual ICE Performance-Based National Detention Standards as


                                                EXHIBIT P
                                                Page 177
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.576 Page 23 of 59


                                                                                                    SB 29
                                                                                                   Page 3

         corrected and clarified in February 2013 or ICE Directive 11065.1 (Review of the Use of
         Segregation for ICE Detainees).

     6) Authorizes the Attorney General, any district attorney, or city attorney to bring a civil action
        for injunctive and other appropriate equitable relief in the name ofthe people of the State of
        California and seek a civil penalty of$25,000, as specified, when an immigration detention
        facility, or its agent or person acting on its behalf deprives an immigrant detainee oftheir
        rights created under this bill or rights under the 2011 Operations Manual ICE Performance-
        Based National Detention Standards as corrected and clarified in February 2013, or ICE
        Directive 11065.1 (Review ofthe Use of Segregation for ICE Detainees).

     7) Requires that if a civil penalty is requested by the Attorney General, a district attorney, or
        city attorney, the civil penalty shall be assessed individually against each person who is
        determined to have violated the legal rights of a detained immigrant and awarded to each
        individual who has been injured under these provisions.

     8) Defines the key terms "immigration detention facility," "immigration detention facility
        operator," and "segregated housing."

     EXISTING STATE LAW:

     1) Permits the board ofsupervisors of any county to contract on behalf of the sheriff ofthat
        county, and the legislative body of any city may contract on behalf ofthe chief of police of
        that city, to provide supplemental law enforcement services to specified entities under certain
        conditions, including to private individuals or private entities to preserve the peace at special
        events or occurrences that happen on an occasional basis. (Government Code 53069.8 (a).)

     2) Requires the Board of State and Community Corrections to establish minimum standards for
        local correctional facilities, which standards shall include, but not be limited to, the following
        areas: health and sanitary conditions, fire and life safety, security, rehabilitation programs,
        recreation, treatment of persons confined in local correctional facilities, and personnel
        training. (Penal Code Section 6030.)

     3) Pursuant to the Unruh Civil Rights Act, provides that all persons within the jurisdiction of
        California are free and equal no matter their national origin, citizenship, or immigration
        status and are entitled to full and equal accommodations, facilities, and privileges in all
        business establishments of every kind. (Civil Code Section 51.)

     EXISTING FEDERAL LAW:

     1) Pursuant to the Immigration and Naturalization Act, protects all asylum seekers by
        prohibiting the federal government from returning to their home countries people who have
        fled persecution on account of race, religion, nationality, political opinion, or membership in
        a particular social group. (8 U.S.C. Sec. 1101 (a)(42)(A).)

     2) Pursuant to the Immigration and Naturalization Act, provides that victims of certain crimes
        may obtain immigration relief through a Victim of Crime Visa (U-Visa) and victims of
        human trafficking may obtain immigration relief through a Victim of Trafficking Visa (T-
        Visa). (8 U.S.C. Sec. 1101 (a)(15)(U); 8 U.S.C. Sec. 1101 (a)(15)(T).)




                                                EXHIBIT P
                                                Page 178
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.577 Page 24 of 59


                                                                                                      SB 29
                                                                                                     Page 4

     3) Pursuant to case law, establishes that immigrant detainees with mental disabilities who are
        facing deportation and who are unable to adequately represent themselves are entitled to
        qualified legal representatives provided by the federal government for representation during
        all phases oftheir immigration proceedings, including appeals and custody hearings.
        (Franco-Gonzalez v. Holder, CV 10-02211-DMG.)

     FISCAL EFFECT: As currently in print this bill is keyed fiscal.

     COMMENTS: In one of his first interviews after being elected President, the current occupant
     ofthe White House echoed his campaign promises and told "60 Minutes" he intended to deport
     "millions and millions of undocumented immigrants" after his inauguration in January, focusing
     on those ''who have criminal records" and promising to later "make a determination" on possible
     deportation of remaining undocumented immigrants. (Amy Wang, "Donald Trump plans to
     immediately deport 2 million to 3 million undocumented immigrants." Washington Post, Nov.
     14, 2016. Available at: http       ww.washi ngto npost.co m/ne ws/the-fi x/wp/2016/11/13/do na ld -
     trump- plans-to- immed iate ly-deport-2-to-3- mil Iio n- undoc ume nted- im migrants). According to
     the Washington Post writer: "What would be new is the speed and scale with which Trump has
     vowed to remove undocumented immigrants with criminal records. His proposal to deport '2 to
     3 million' people would be roughly equivalent to the number of people removed over the course
     ofabout six years under Obama's presidency. It is unclear how Trump would feasibly
     implement such a plan immediately after inauguration, as promised, without monumental
     expense and potentially exposing Americans to all kinds of disruptions." (Id.)

     On January 25, 2017, the president issued Executive Order 13767(82 FR 8793), titled "Border
     Security and Immigration Enforcement Improvements," which, among other things, calls for the
     immediate detainment and deportation of illegal immigrants and directs the U.S. Customs and
     Border Protection to hire 5,000 additional border patrol agents. EO 13767 clearly places a large
     number of California residents at greater risk of being deported. According to the author,
     Department of Homeland Security (DHS) figures show that over 400,000 people nationally are
     held each year awaiting a civil deportation proceeding, even though nothing in the law requires
     immigrants to be detained as immigration proceedings are civil, not criminal matters.
     Furthermore, the data indicate that today over 50% of detainees are held in private immigration
     detention facilities (i.e. run by private companies who contract with ICE), up from a rate ofjust
     25% only ten years ago. According to the author:

            With the new administration's commitment to deport millions, it is even more
            crucial now than ever before that California insists on humane and just treatment
            for all immigrants in our state.

            There have been consistent reports of human rights abuses in private detention
            facilities, including physical and sexual abuse, poor access to healthcare, little
            access to legal counsel, and overuse of solitary confinement, and even death. SB
            29 will prohibit local governments from contracting with private companies to
            detain immigrants for profit. This bill will also require detention facilities to meet
            the basic standards laid out by ICS's 2011 Performance-Based National Detention
            Standards. Ultimately, SB 29 will ensure that immigrants who are being detained
            do not face abuse or neglect in detention.

     Immigration detentionfacilities in California. Local governments and local law enforcement
     entities are not required to detain immigrants on behalf offederal immigration authorities. The


                                               EXHIBIT P
                                               Page 179
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.578 Page 25 of 59


                                                                                                  S13 29
                                                                                                 Page 5

     ones in California that decide to detain immigrants do so by choice. Federal immigration
     authorities, either U.S. Immigration & Customs Enforcement (ICE) or the U.S. Marshals, enter
     into Intergovernmental Service Agreements (IGSAs) with local governments or local law
     enforcement whereby the local entity agrees to detain immigrants on behalf ofthe federal
     government. Local governments or local law enforcement can then choose to detain the
     immigrants in their own facilities or subcontract with for-profit detention facilities instead.

     According to figures provided by CIVIC, 62% of all ICE immigration detention beds in the U.S.
     are operated by for-profit prison corporations, up from 49% in 2009. They contend that
     operators ofthese private detention facilities make billions in profit each year from holding
     undocumented persons, while the California county and city partners in these intergovernmental
     service agreements experience little economic gain. There are currently four for-profit detention
     facilities in California:

        (1) ICE contracts with the City of Adelanto, who in turn contracts with GEO Group to detain
        immigrants at the Adelanto Detention Facility (Adelanto).

        (2) ICE contracts with the City of McFarland, who in turn contracts with GEO Group to
        detain immigrants at the Mesa Verde Detention Facility (Bakersfield).

        (3)ICE contract with the City of Holtville, who in turn contracts with Management &
        Training Corp.(MTC)to detain immigrants at the Imperial Regional Detention Facility.
        (Calexico).

        (4) U.S. Marshals contract with Corrections Corporation of America (CCA)to detain
        immigrants at the Otay Detention Facility (San Diego).

     According to the author, these four privately run facilities hold almost 85% of detainees
     statewide, approximately 3,700 people, with the rest held in county jail facilities that contract
     with federal immigration authorities. Specifically, ICE and the U.S. Marshals have
     intergovernmental service agreements with five counties, for the detention of immigrants at the
     Yuba County Jail (Marysville), Rio Consumnes Correctional Center (Elk Grove), the West
     County Detention Facility (Richmond), James Musick Facility (Irvine), and the Theo Lacy
     Facility (Orange). Lastly, they contract with the City of Santa Ana to detain immigrants at the
     Santa Ana City Jail. Altogether, CIVIC reports that a total of approximately 6,276 immigrants
     per day are held in civil confinement in these facilities. Proponents contend that many of these
     facilities operate under a perverse contractual incentive where they are guaranteed a minimum
     number of detainees in their facility at all times, thus ensuring their profits. For example,
     according to CIVIC, at the Adelanto Detention Facility (ADF), ICE is guaranteed 975 detainees
     at all times with a per diem rate of $111 per bed per day.

     Private immigration detentionfacilities operate with no mechanismfor public oversight. The
     author contends that because private for-profit detention facilities operate with little to no
     oversight, they are essentially accountable only to their shareholders and not the people ofthe
     state of California. For-profit detention facilities claim exemptions to the public disclosure
     requirements under the Freedom of Information Act(FOIA)(5 U.S.C. Sec. 552) because they are
     private corporations, which makes the potentially unlawful conduct occurring within the facility
     hidden from discovery. For example, a 2013 article in Forbes noted that "if serious questions
     arise about...the 16,500 federal immigration detainees held in privately-operated facilities under
     contracts with the U.S. Department of Homeland Security, there's no legal remedy in place


                                               EXHIBIT P
                                               Page 180
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.579 Page 26 of 59


                                                                                                    SB 29
                                                                                                   Page 6

    forcing those questions to be answered." (Matt Stroud, Private Prisons Are Exempted From
    Federal Disclosure Laws; Advocates Say that Should Change, (Feb. 7, 2013)Forbes.)

    Private detention facilities similarly claim exemptions to the California Public Records Act
    (CPRA)(Gov. Code Sec 6250 et seq). CIVIC notes that despite numerous reports of inadequate
    medical care, suicide attempts, sexual assault, and even deaths at for profit immigration detention
    facilities, it is difficult to obtain information about these facilities. CIVIC explains the process
    for obtaining information about private, for-profit immigration detention facilities as follows:

        [A] person can FOIA the IGSA between ICE and the private prison. When this occurs, ICE
        is required to ask the corporation if they are OK with the government disclosing it. If the
        corporation is OK,then it will be disclosed. However, it is completely in the discretion of
        the private prison corporation whether any document pertaining to the IGSA or any other
        aspect ofthe business is disclosed through a FOIA request.

    As a result, abuse and inhumane treatment of detainees is reportedly tolerated and persists in
    these facilities because the public has no dependable mechanism for getting information about
    what is going on behind closed doors. Journalists and advocacy groups like CIVIC are
    occasionally able to document problems and incidents of mistreatment at these facilities, but only
    with the cooperation ofthe facilities themselves. The public policy of California is certainly not
    to allow the abuse of people who are detained by the government in facilities where there is no
    transparency or oversight. Accordingly, this bill would prohibit local governments and law
    enforcement from contracting with companies that operate for-profit immigration detention
    facilities to detain immigrants. While the Legislature lacks authority to prohibit private
    immigration detention facility operators from contracting directly with ICE or federal authorities
    to hold immigrants, this bill does not attempt to preclude those contracting practices. Rather, this
    bill attempts to bring more transparency to the operation ofthese facilities by making any facility
    that detains an immigrant pursuant to a contract with a city, county, city and county, or a local
    law enforcement agency subject to the California Public Records Act.

    Despite lack of transparency, advocates have documented patterns of widespread abuse of
    immigrants held in private detentionfacilities. The Committee has received a number of
    reports and letters in support of this bill from immigrant advocates, watchdog organizations, and
    human rights advocates describing widespread incidents of abuse and mistreatment of
    immigrants held in private detention facilities in California, as well as in facilities in other states
    operated by the same companies that operate facilities in California. In its report "Abuse in
    Adelanto: An Investigation into a California Town's Immigration Jail," CIVIC details a number
    of disturbing examples of prolonged detention, medical abuse and neglect, violations of religious
    freedom, attempted suicides, and the negligent deaths of detainees just at the Adelanto facility
    alone. The National Immigrant Justice Center reports that among LGBT individuals in the
    detained population, there are higher accounts ofthe use of solitary confinement, sexual abuse,
    and poor medical care in immigration detention facilities. (See National Immigrant Justice
    Center, Stop Abuse of Detained LGBT Immigrants; available at: http://www.immigrantiustice.
    org/stop-abuse-detained-lgbt-immigrants.) Human Rights Watch reports that it interviewed
    many transgender women in immigration detention who report being subjected to sexual assault
    and regular strip searches by male guards, including at the Santa Ana City jail, and others who
    report being held in abusive conditions of indefinite solitary confinement that are justified by
    prison authorities as a measure for transgender detainees' protection. Finally, CIVIC
    summarizes cases from several other states where the same private detention companies (namely,



                                                EXHIBIT P
                                                Page 181
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.580 Page 27 of 59


                                                                                                    SB 29
                                                                                                   Page 7

     Geo Group, CCA,and MTC)have faced lawsuits (and in some cases been held civilly liable) for
     acts of sexual harassment, wrongful death, and medical neglect, among other things.

     To address these issues, the bill prohibits immigration detention facilities, their agents, or those
     acting on their behalf, from depriving immigrant detainees of medical care, freedom from harm
     or harassment, and privacy. The bill also prohibits the involuntary placement of immigrant
     detainees in segregated housing because of the detainee's actual or perceived gender, gender
     identity, gender expression, or sexual orientation.

    Lack ofaccess to legal representation and telephone communication. Because immigration
    proceedings are civil, not criminal, detainees have fewer rights than criminal defendants,
    including the right to an attorney. CIVIC reports, for example, that of the 89 people detained at
    ADF that it monitored over a six-month period, only 12.3 percent had legal representation—
    below the already low national average of 16 percent (Abuse in Adelanto: An Investigation into a
    California Town's Immigration Jail (October 2015); CIVIC and Detention Watch Network.)
    Because most detainees go completely without legal representation, it is essential that they have
    access to a law library or telephone communications where they can communicate with
    advocates or family members outside the center who can arrange assistance. Even where
    detainees at Adelanto had legal representation, CIVIC reported the difficulties that these people
    experienced due to obstructive actions taken by facility staff The lack of access to legal
    representation is even more tragic because many detainees in custody may, in fact, qualify to
    remain in the U.S., but are instead deported because they were never able to obtain the assistance
    of legal counsel. Accordingly, this bill specifically prohibits immigration detention facilities
    from depriving immigrant detainees access to an attorney or other authorized legal
    representative, and access to translation or interpreters.

    Codifying the nationalstandardsfor basic care in immigration detentionfacilities,
    promulgated by ICEforfacilities it contracts with. ICE has promulgated a series of national
    standards laying out the requirements for basic care in immigration detention facilities, known as
    the Performance-Based National Detention Standards 2011 as corrected and clarified in February
    2013 (Hereafter, PBNDS 2011). ICE uses national detention standards to govern conditions of
    confinement in its detention facilitates established through contracts with those facilities.
    (United States Government Accountability Office, "Immigration Detention" Additional Actions
    Could Strengthen DHS Efforts to Address Sexual Abuse, p. 12(Nov. 2013), Available at:
    http://www.gao.go v/assets/660/659145.pd f) Immigration detention facilities agree to follow
    these standards pursuant to the Inter-governmental Service Agreements (IGSAs) between the
    federal government and the local governments, including when the local entities contract out
    with for-profit corporations. (See e.g. Mesa Verde IGSA pp. 4, 7, 19; available at httpl/www.
    documentc lo ud.org/ documents/ 2631228-Mesa-Verde-CA-IGSA-Contract.html.)

     An additional federal policy, ICE Directive 11065.1 (Review ofthe Use of Segregation for ICE
     Detainees), was created to govern the placement of immigrant detainees in solitary confinement.
     The directive was created after a joint study by two human rights organizations revealed that
     immigrant detainees were increasingly placed in solitary confinement due to mental illness,
     sexual orientation, or not speaking English. (See Invisible in Isolation: The Use ofSegregation
     and Solitary Confinement in Immigration Detention (Sept. 2012), Heartland Alliance and
     Physicians for Human Rights.) Unfortunately, this policy directive is equally unenforceable as
     there is no law requiring it to be followed.




                                                EXHIBIT P
                                                Page 182
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.581 Page 28 of 59


                                                                                                   SB 29
                                                                                                  Page 8

     This bill is necessary, proponents contend, to address the fact that although the PBNDS 2011
     standards may be agreed to under the contract, the standards are unenforceable because
     adherence is not required under any federal or state law. They contend that many of the abuses
     documented in California violate the PBNDS 2011, but because the standards are not legally
     binding and have only been implemented at select facilities that have voluntarily elected to
     modify their operating agreements with ICE, there is virtually no recourse for detainees under
     existing law when the detention facilities violate these standards.

     Accordingly, this bill seeks to create enforceable rights for immigrant detainees centered on the
     national standards described above. The bill provides that when an immigration detention
     facility chooses to enter into a contract to detain immigrants in civil immigration proceedings, it
     shall detain immigrants only pursuant to a contract that requires the entity contracting with DHS
     or other federal agency to adhere to the PBNDS 2011 standards, as well as ICE Directive
     11065.1. The bill makes clear that, as a policy matter, every immigration detention facility in
     California should be subject to the same national standards for the detention of immigrants,
     including private detention facilities contracted with local governments. Mandating that private
     immigration detention facilities in California meet national standards is intended to prevent and
     reduce patterns of abuse that have been documented in these facilities.

     Enforcement provisions. This bill would require that immigration detention facilities adhere to
     the PBNDS 2011 standards, ICE Directive 11065.1, and other rights granted by this bill. Unlike
     its predecessor legislation, SB 1289 (2016), there is no private right of action to enable detainees
     to sue on their own behalf. Instead, enforcement ofthese provisions is much more limited; the
     Attorney General, or any district attorney or city attorney may bring a civil action for injunctive
     and other appropriate equitable relief in the name ofthe people ofthe State of California. The
     prosecuting attorney may also seek a civil penalty of$25,000, as specified, when an immigration
     detention facility deprives an immigrant detainee of their rights created under this bill, or their
     rights under the PBNDS 2011 standards or ICE Directive 11065.1.

    ARGUMENTSINSUPPORT: In addition to immigrant advocates and human rights groups, the
    bill is supported by some law enforcement organizations, including the Los Angeles Professional
    Peace Officers Association and the Riverside Sheriffs Association (RSA). RSA writes in
    support:

            Numerous studies have demonstrated that main objective of these Wall Street
            private prison cash-cows is to maximize profits for their shareholders. For-profit
            private prison companies accomplish this goal by implementing relaxed hiring
            standards, reduced staffing levels, inadequate employee training and by paying
            their workers substantially less in wages and benefits when compared to
            professional, public correctional peace officers.

            Stocks for the out-of-state prison corporations are traded on the New York Stock
            Exchange and must meet the financial goals ofthe institutional investors. As the
            CEO ofthe largest for-profit private prison company, Corrections Corporation of
            America, once stated, "Inmates are a commodity in our line of work."

            Private, for-profit prisons continue to treat their charges as "commodities" and
            "lower the bar" when it comes to the entire corrections profession. While we in
            the public sector are constantly trying to improve operations, the private, for-
            profit corporations seek only to improve profits. The 4,000-plus members ofthe


                                                EXHIBIT P
                                                Page 183
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.582 Page 29 of 59


                                                                                                     SB 29
                                                                                                    Page 9

            RSA support efforts that improve public safety and save precious tax dollars. SB
            29 accomplishes both ofthese objectives. Private prison companies make all of us
            in local, state or federal corrections look bad.

    ARGUMENTSIN OPPOSITION: The bill is opposed by the California State Sheriffs'
    Association, who state:

            We believe SB 29 inappropriately inserts the state into matters that are
            appropriately governed by federal authorities. [I]t is certainly possible that this
            measure would be preempted by federal law. Additionally, by creating a public
            right of action for alleged violations .. . SB 29 exposes local governments to state
            civil liability despite federal oversight and enforcement. The costs of litigation
            resulting from this bill are likely to be significant. We are also concerned that the
            ban on contracting with private entities could result in overcrowded local facilities
            being left as the only viable option for immigration detention.

     Committee staff notes that this bill merely restricts the ability of local government and law
     enforcement to contract with private companies, and imposes certain standards oftreatment to be
     upheld in private detention facilities. Neither of these actions interfere or conflict with the
     federal government's ability to enforce federal immigration laws, and thus are not likely to cause
     this bill to be preempted by federal law if challenged in court.

    Previously related legislation. SB 1289 (Lara) of2016 is substantially similar to this bill, and
    would have prohibited local governments and law enforcement from contracting with companies
    that operate for-profit immigration detention facilities. The bill also would have required these
    facilities to uphold national standards for humane treatment of detainees, enforceable by a
    private right of action. In his September 2016 veto message of SB 1289, the Governor reasoned
    that Department of Homeland Security regulations under the Obama administration may shortly
    resolve the issue of whether private contracting for immigration detention should continue, and if
    so, under what conditions. After the November presidential election, however, no additional
    regulations on the issue are expected, and for reasons described earlier, greater use of private
    detention facilities is anticipated, not less.

     REGISTERED SUPPORT / OPPOSITION:

     Support

     Community Initiatives for Visiting Immigrants in Confinement (CIVIC)(co-sponsor)
     Immigrant Legal Resource Center (co-sponsor)
     AFSCME
     Alliance for Boys and Men of Color
     American Academy of Pediatrics
     Antelope Valley League of United Latin American Citizens
     California Catholic Conference
     California Environmental Justice Alliance
     California Federation of Teachers
     California Health+ Advocates
     California Latinas for Reproductive Justice
     California Immigrant Policy Center
     Council on American-Islamic Relations, California


                                               EXHIBIT P
                                               Page 184
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.583 Page 30 of 59


                                                                       SB 29
                                                                     Page 10

    Equality California
    Harvey Milk LGBT Democratic Club
    Human Rights Defense Center
    Immigrant Legal Resource Center
    Inland Coalition for Immigrant Justice
    In the Public Interest (ITPI)
    Jewish Public Affairs Committee of California
    Latino Coalition for a Healthy California
    League of Women Voters of California
    Los Angeles LGBT Center
    Los Angeles Professional Peace Officers Association
    Mixteco Idigena Community Organizing Project
    National Association of Social Workers
    Pangea Legal Services
    Riverside Sheriffs Association
    SEIU California
    Services, Immigrant Rights, Education Network (SIREN)
    Transgender Law Center
    The United Farm Workers

     Opposition

    California State Sheriffs Association
    County ofImperial

     Analysis Prepared by: Anthony Lew / JUD. /(916)319-2334




                                            EXHIBIT P
                                            Page 185
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.584 Page 31 of 59




                Exhibit Q          EXHIBIT Q
                                   Page 186
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.585 Page 32 of 59


California Department of Corrections and Rehabilitation
Division of Correctional Policy Research and Internal Oversight
Office of Research
December 1, 2019

                                           Monthly Report of Population
                                         As of Midnight November 30, 2019


                                              Total CDCR Population


                                                      Felon/    Change Since Change Since Design  Percent Staffed
Population                                            Other      Last Month    Last Year Capacity Occupied Capacity

A. Total In-Custody/CRPP Supervision                  124,500         -444       -3,728

 I.     In-State                                      124,500         -444       -1,736
          (Men, Subtotal)                             118,926         -401       -1,432
          (Women, Subtotal)                             5,574          -43         -304

      1. Institution/Camps                            117,636         -253         -771    89,663    131.2   125,465
          Institutions                                114,623         -284         -294    85,083    134.7   121,221
          Camps(CCC, CIW, and SCC)                      3,013          +31         -477     4,580     65.8     4,244

   2. In-State Contract Beds                           5,373          -200       -1,002
       Private Community Correctional Facilities       1,229           -65         -747
       Public Community Correctional Facilities        1,645           -28          -62
       Community Prisoner Mother Program                  23             0           +6
       California City Correctional Facility           2,244           -94         -202
       Female Community ReEntry Facility, McFarland      232           -13           +3

      3. Department of State Hospitals                   322            +2         +113

   4. CRPP Supervision                                 1,169            +7          -76
       Alternative Custody Program                       157            -3          -50
       Custody to Community Treatment
         Reentry Program                                 341            +2          -41
       Male Community Reentry Program                    644            +6          +16
       Medical Parole                                     27            +2           -1

B. Parole                                             51,853          +155       +3,429
    Community Supervision                             50,048          +166       +3,514
    Interstate Cooperative Case                        1,805           -11          -85

C. Non-CDCR Jurisdiction                               1,087            +5          +63
    Other State/Federal Institutions                     322            +4           -3
    Out of State Parole                                  728            +2          +86
    Out of State Parolee at Large                         13            -1           -3
    DJJ-W&IC 1731.5(c) Institutions                       24             0          -17

D. Other Populations                                   6,521          +139         +394
    Temporary Release to Court and Hospital            1,578           +14         +231
    Escaped                                              198            -1            0

      Parolee at Large                                 4,745          +126         +163

Total CDCR Population                                 183,961         -145         +158


This report contains the latest available reliable population figures from SOMS.      They have been carefully
audited, but are preliminary, and therefore subject to revision.




Report #: SOMS-TPOP-1, Page 1




                                                 EXHIBIT Q
                                                 Page 187
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.586 Page 33 of 59


California Department of Corrections and Rehabilitation
Division of Correctional Policy Research and Internal Oversight
Office of Research
December 1, 2019

                                            Monthly Report of Population
                                          As of Midnight November 30, 2019

                                     Monthly Institution Population Detail


                                                                Felon/        Design    Percent    Staffed
Institutions                                                     Other       Capacity   Occupied   Capacity


Male Institutions

Avenal State Prison (ASP)                                         3,990        2,920      136.6      4,370
Calipatria State Prison (CAL)                                     3,292        2,308      142.6      3,333
California Correctional Center (CCC)                              3,831        3,883       98.7      4,762
California Correctional Institution (CCI)                         3,720        2,783      133.7      4,120

Centinela State Prison (CEN)                                      3,606        2,308      156.2      3,333
California Health Care Facility - Stockton (CHCF)                 2,840        2,951       96.2      2,951
California Institution for Men (CIM)                              3,656        2,976      122.8      4,186
California Men's Colony (CMC)                                     3,813        3,838       99.3      4,308

California Medical Facility (CMF)                                 2,548        2,361      107.9      2,847
California State Prison, Corcoran (COR)                           3,147        3,116      101.0      4,233
California Rehabilitation Center (CRC)                            3,540        2,491      142.1      3,210
Correctional Training Facility (CTF)                              5,194        3,312      156.8      4,887

Chuckawalla Valley State Prison (CVSP)                            2,763        1,738      159.0      2,478
Deuel Vocational Institution (DVI)                                2,209        1,681      131.4      2,353
Folsom State Prison (FOL)                                         2,838        2,066      137.4      2,897
High Desert State Prison (IIDSP)                                  3,164        2,324      136.1      3,361

Ironwood State Prison (ISP)                                       2,844        2,200      129.3      3,200
Kern Valley State Prison (KVSP)                                   3,619        2,448      147.8      3,522
California State Prison, Los Angeles County (LAC)                 3,138        2,300      136.4      3,300
Mule Creek State Prison (MCSP)                                    4,027        3,284      122.6      4,009

North Kern State Prison (NKSP)                                    4,002        2,694      148.6      3,911
Pelican Bay State Prison (PBSP)                                   2,600        2,380      109.2      3,265
Pleasant Valley State Prison (PVSP)                               3,159        2,308      136.9      3,333
RJ Donovan Correctional Facility (RJD)                            3,925        2,992      131.2      3,942

California State Prison, Sacramento (SAC)                         2,214        1,828      121.1      2,449
California Substance Abuse Treatment Facility (SATF)              5,362        3,424      156.6      5,111
Sierra Conservation Center (SCC)                                  4,334        3,836      113.0      4,570
California State Prison, Solano (SOL)                             4,457        2,610      170.8      3,882

San Quentin State Prison (SQ)                                     4,216        3,082      136.8      3,984
Salinas Valley State Prison (SVSP)                                2,963        2,452      120.8      3,409
Valley State Prison (VSP)                                         2,904        1,980      146.7      2,954
Wasco State Prison (WSP)                                          4,780        2,984      160.2      4,351

Male Total                                                      112,695       85,858      131.3    116,821


Female Institutions

Central California Women's Facility (CCWF)                        2,801        2,004      139.8      2,964
California Institution for Women (CIW)                            1,672        1,398      119.6      1,877
Folsom State Prison (FOL)                                           467          403      115.9        530
San Quentin State Prison (SQ)                                         1        3,082        0.0      3,273

Female Total                                                      4,941        3,805      129.9      8,644



Institution Total                                               117,636       89,663      131.2    125,465




Report #: SOMS-TPOP-1, Page 2




                                                  EXHIBIT Q
                                                  Page 188
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.587 Page 34 of 59


California Department of Corrections and Rehabilitation
Division of Correctional Policy Research and Internal Oversight
Office of Research
December 1, 2019

                                         Monthly Report of Population
                                       As of Midnight November 30, 2019

                                                     Notes



      • Felon/Other counts are felons, county contract boarders, federal boarders, state boarders,
        safekeepers, county diagnostic cases, Department of Mental Health boarders, and Division of
        Juvenile Justice boarders.
      • Interstate Cooperative Cases are parolees from other states being supervised in California.

      • Non-CDCR Jurisdiction are California cases being confined in or paroled to other states or
        jurisdictions.
      • Welfare and Institution Code (W&IC) 1731.5(c) covers persons under the age of 21 who were
        committed to CDCR, had their sentence amended, and were incarcerated at the Division of
        Juvenile Justice for housing and program participation.
      • Other Population includes inmates temporarily out-to-court, inmates in hospitals, escapees,
        and parolees at large.




Report #: SOMS-TPOP-1, Page 3




                                                EXHIBIT Q
                                                Page 189
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.588 Page 35 of 59




                Exhibit R          EXHIBIT R
                                   Page 190
       Case
12/30/2019      3:19-cv-02491-JLS-WVG       Document
                                  Bonta Introduces           15-7
                                                   Bills Ending State'sFiled  01/07/20
                                                                        Involvement            PageID.589
                                                                                    in For-Profit,                   Page 36 of 59
                                                                                                   Private Prison Industry




Published on Official Website - Assemblyman Rob Bonta Representing the 18th California Assembly District
(https://a18.asmdc.org (https://a18.asmdc.org))
Home (/) > Bonta Introduces Bills Ending State's Involvement in For-Profit, Private Prison Industry




(https://www.addthis.com/bookmark.php?v=300) Eli (https://www.addthis.com/bookmark.php?v=300)[1]
(https://www.addthis.com/bookmark.php?v=300)[1]
Monday, December 3, 2018
Bills Would End Incarceration of State Inmates in For-Profit, Private Prisons and Require CaISTRS and
CaIPERS to Divest Holdings

(Sacramento, CA)— Assemblymember Rob Bonta (D-Oakland) introduced two important pieces of legislation today
shortly after the legislature adjourned session. The first bill, AB 32, would prohibit California's use of for-profit, private
prisons and the second bill, AB 33, would require California's public retirement funds (CaIPERS and CaISTRS)to divest
their holdings in for-profit, private prisons.

Earlier this year, the Trump Administration introduced cruel immigration policies separating innocent children from their
families. Thousands of adults and children have been detained in two for-profit, private prison facilities operating
outside of San Antonio, Texas. Last month, the California State Teachers' Retirement Board voted to withdraw the
$12.1 million invested in the two largest for-profit, private prison companies—CoreCivic and Geo Group.

"These companies are not only facilitating the Trump Administration's political agenda, but profiting from the cruel, zero
tolerance immigration policies that have torn innocent children from their families. This is inhumane and not in line with
California's values," Bonta said. "In California, we put our money where our values are and I applaud CaISTRS for its
recent decision to divest from for-profit, private prisons."

CaISTRS joins other large U.S. public pension funds in divesting from for-profit, private prison companies, including
funds in Illinois, New Jersey, New York and Pennsylvania. AB 33 will statutorily require both CaISTRS and CaIPERS to
fully strip holdings in for-profit, private prisons. AB 33 is co-authored by Assemblymembers Chiu, Gipson, Gonzalez,
Levine, McCarty, Stone, and Senator Wiener.

Bonta also re-introduced legislation (AB 32) which would end California's use of for-profit, private prisons to incarcerate
inmates. Bonta introduced legislation (AB 1320) in 2017 to prohibit the renewal of state government contracts with for-
profit, private prisons and completely phase out their use by 2028. AB 1320 passed both houses of the Legislature but
was vetoed by Governor Brown. AB 32 is joint authored by Assemblymembers Chiu, Gloria and Gonzalez and is co-
authored by Assemblymembers Gipson, Levine, McCarty, Stone, Quirk and Senator Wiener.

"With one of the highest recidivism rates in the country, California needs to invest in rehabilitation, not corporate
profits," said Assemblymember David Chiu (D-San Francisco). "Private, for-profit prisons have a duty to their corporate
shareholders to return large profits at every turn, which makes it nearly impossible to spend the resources necessary to
genuinely rehabilitate someone. I applaud Assemblymember Bonta for working to phase out this harmful industry in
California."

"There is no place in our country for corporations that profit from incarcerating folks, tearing apart families or putting
children in cages," Assemblywoman Lorena Gonzalez(D-San Diego) said. "I'm proud to join Assemblymember Bonta
as a joint author of this important legislation and to also co-author a bill that would make California's public investments
                                                                          EXHIBIT R
https://a18.asmdc.org/print/1098                                                                                                     1/2
                                                                          Page 191
       Case
12/30/2019      3:19-cv-02491-JLS-WVG       Document
                                  Bonta Introduces           15-7
                                                   Bills Ending State'sFiled  01/07/20
                                                                       Involvement            PageID.590
                                                                                   in For-Profit,                   Page 37 of 59
                                                                                                  Private Prison Industry

reflect our values."

"The built-in incentives for these businesses are all wrong," said Bonta. "A private, for-profit company that's traded on
Wall Street will inherently be incentivized to maximize profits and minimize costs—including the important "costs" of
investments in programs, services and rehabilitation efforts for inmates-- through warehousing our inmates. They have
a duty to shareholders, not to California," Bonta said. "It's time we redirect our criminal justice system to value and
prioritize effective prison rehabilitation programs, which will help minimize recidivism rates and maximize successes for
inmates upon their reentry into society," Bonta concluded.

Assemblymember Rob Bonta represents the 18th Assembly District, which includes the cities of Oakland,
Alameda, and San Leandro and is the Assistant Majority Leader.


                                                            ###
        Privacy and Conditions of Use (http://www.legislature.ca.gov/footer/use_privacy_policy.html) I Accessibility
    (http://assembly.ca.gov/accessibility) I General Disclaimer (/article/disclaimer) I © 2019 California State Assembly
                                                    Democratic Caucus



Source URL: https://a18.asmdc.org/press-releases/20181203-bonta-introduces-bills-ending-states-involvement-profit-private-
prison
Links
[1] https://www.addthis.com/bookmark.php?v=300




                                                             EXHIBIT R
https://a18.asmdc.org/print/1098                                                                                                    2/2
                                                             Page 192
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.591 Page 38 of 59




                 Exhibit S         EXHIBIT S
                                   Page 193
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.592 Page 39 of 59


    SENATE RULES COMMITTEE                                                         AB 32
    Office of Senate Floor Analyses
    (916) 651-1520 Fax:(916) 327-4478

                                     THIRD READING


     Bill No: AB 32
     Author:  Bonta(D), Chiu (D), Gloria (D), Gonzalez (D), Kamlager-Dove (D)
              and Santiago (D), et al.
     Amended: 9/6/19 in Senate
     Vote:    21


     SENATE JUDICIARY COMMITTEE: 7-1, 7/2/19
     AYES: Jackson, Durazo, Lena Gonzalez, Monning, Stern, Umberg, Wieckowski
     NOES: Jones
     NO VOTE RECORDED: Borgeas

     SENATE PUBLIC SAFETY COMMITTEE: 5-2, 7/9/19
     AYES: Skinner, Bradford, Jackson, Mitchell, Wiener
     NOES: Moorlach, Morrell

     SENATE APPROPRIATIONS COMMITTEE: 5-2, 8/30/19
     AYES: Portantino, Bradford, Durazo, Hill, Wieckowski
     NOES: Bates, Jones

     ASSEMBLY FLOOR: 61-13, 5/23/19 - See last page for vote


     SUBJECT: Detention facilities: private, for-profit administration services

     SOURCE: California State Superintendent ofPublic Instruction Tony Thurmond
             Riverside Sheriffs' Association


     DIGEST: This bill abolishes, in line with California's interest in ensuring the
     safety and welfare of its residents, the private for-profit prison industry from our
     state in order to protect incarcerated individuals from serious harm within our state
     border.

     Senate Floor Amendments of9/6/19 clarify that the detention facility ban will not
     get in the way ofthe state's required compliance with a specified federal court
     order.




                                         EXHIBIT S
                                         Page 194
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.593 Page 40 of 59


                                                                                      AB 32
                                                                                     Page 2

    Senate Floor Amendments of9/5/19 add two Senators as co-authors and also
    clarify the definition of"private detention facility" to conform the definition with
    another provision ofthe bill that provides that the prohibition does not apply to any
    privately owned property or facility that is leased and operated by the Department
    of Corrections and Rehabilitation or a county sheriff or other law enforcement
    agency.

     ANALYSIS:

     Existing law:

     1) Authorizes the Secretary of the California Department ofCorrections and
        Rehabilitation (CDCR)to enter into agreements with private entities to obtain
        secure housing capacity within California. Sunsets this authority on January 1,
        2020. (Pen. Code,§ 2915 (a)&(d).)

    2) Authorizes the Secretary of CDCR to enter into agreements with private entities
       to obtain secure housing capacity in another state. (Pen. Code,§ 2915 (b)&
      (d).)

     3) Prohibits CDCR from operating its own facility outside of California. (Pen.
        Code,§ 2915 (b).)

     4) Allows the Secretary of CDCR to enter into an agreement with a city, county,
        or city and county, to permit the transfer of prisoners in the custody ofthe
        secretary to a jail or other adult correctional facility. Sunsets this authority on
        January 1, 2020. (Pen. Code,§ 2010 (a) &(h).)

     5) Anticipates, as outlined in the Budget Act of 2018, that all California inmates
        will be returned from out-of-state contract correctional facilities by February
        2019. (Pen. Code § 2067 (a).)

     6) Requires CDCR,to the extent that the adult offender population continues to
        decline, to begin reducing private in-state male contract correctional facilities in
        a manner that maintains sufficient flexibility to comply with the federal court
        order to maintain the prison population at or below 137.5 percent of design
        capacity. The private in-state male contract correctional facilities that are
        primarily staffed by non-CDCR personnel shall be prioritized for reduction over
        other in-state contract correctional facilities. (Pen. Code § 2067(a).)

     7) Requires CDCR to consider the following factors in reducing the capacity of
        state-owned and operated prisons or in-state leased or contract correctional
        facilities: the costto operate at the capacity; workforce impacts; subpopulation



                                          EXHIBIT S
                                          Page 195
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.594 Page 41 of 59


                                                                                      AB 32
                                                                                     Page 3

        and gender-specific housing needs; long-term investment in state-owned and
        operated correctional facilities, including previous investments; public safety
        and rehabilitation; and the durability of the state's solution to prison
        overcrowding. (Pen. Code § 2067 (b).)

     This bill:

     1) Prohibits the operation ofa for-profit detention facility within the state, as
        specified.

     2) Provides that the prohibition ofthe operation ofa for-profit detention facility
        within the state does not apply to facilities that are primarily engaged in
        specified services such as:

        a) Rehabilitative, counseling, treatment, mental health, educational, or
           medical services to a juvenile that is under the jurisdiction ofthe
           juvenile court pursuant to Part 1 (commencing with Section 100) of
           Division 2 ofthe Welfare and Institutions Code;

        b) Evaluation or treatment services to a person who has been detained,
           or is subject to an order of commitment by a court, pursuant to
           Section 1026, or pursuant to Division 5(commencing with Section
           5000) or Division 6(commencing with Section 6000) ofthe Welfare
           and Institutions Code; and

        c) Providing educational, vocational, medical, or other ancillary
           services to an inmate in the custody of, and under the direct
           supervision of, the CDCR or a county sheriff or other law
           enforcement agency.

     3) Provides that the prohibition ofthe operation ofa for-profit detention facility
        within the state does not apply to any privately owned property or facility that is
        leased and operated by CDCR or a county sheriff or other law enforcement
        agency.

     4) Provides that the prohibition ofthe operation of a for-profit detention facility
        within the state does not apply to those that operate pursuant to a valid contract
        with a government entity that was in effect before January 1, 2020, for the
        duration ofthat contract, not to include any extensions made to or authorized by
        the contract.

     5) Provides that on or after January 1, 2020, CDCR:(a) shall not enter into a
        contract with a private, for-profit prison facility located in or outside ofthe state



                                          EXHIBIT S
                                          Page 196
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.595 Page 42 of 59


                                                                                                         AB 32
                                                                                                        Page 4

        to provide housing for state prison inmates; and (b)shall not renew an existing
        contract with a private, for-profit prison facility located in or outside ofthe state
        to incarcerate state prison inmates.

     6) Provides that on or after January 1, 2028, a state prison inmate or other person
        under the jurisdiction of CDCR shall not be incarcerated in a private, for-profit
        prison facility.

     7) Provides that a "private, for-profit prison facility" does not include a facility
        that is privately owned, but is leased and operated by CDCR.

     8) Clarifies that the detention facility ban will not get in the way ofthe state's
        required compliance with a specified federal court order.

     9) Contains a severability clause.

     Background

     AB 32 abolishes the private for-profit prison industry from our state in order to
     protect vulnerable individuals from serious harm within our state border. For-
     profit run private prison facilities hold Californians against their will pursuant to
     criminal and civil laws. There are numerous documented abuses ofpeople held in
     for-profit run prison facilities in California.' For-profit prison companies have not
     limited their business ventures to profiting from the incarceration ofCalifornians
     convicted ofcrimes. Private prison corporations also profit from incarcerating
     Californians in civil detention. The problems inherent in the private prison
     industry apply to any population they currently house or could house in the future.
     AB 32 was thus amended on June 25, 2019, to ensure that all Californians are
     protected. Until June 25, 2019, this bill only sought to end the operation offor-
     profit run private prison facilities that hold Californians against their will pursuant
     to criminal laws.

     These for-profit run private prison companies benefit from incarcerating
     Californians and have no incentive to invest in their rehabilitation or mental and
     physical health. For-profit prison companies owe a fiduciary duty to their
     shareholders. Their mission is to maximize profits for their investors. They are
     able to accomplish this by increasing their inmate population and cutting
     operational costs, which is dangerous and detrimental to the Californians who are
     held against their will. Every dollar spent in treating their prisoners and detainees
     in a way that promotes the health and welfare ofthe prisoners and detainees is a


      For a detailed description of abuses, please see the Senate Judiciary Committee analysis for this bill.




                                                   EXHIBIT S
                                                   Page 197
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.596 Page 43 of 59


                                                                                                             AB 32
                                                                                                            Page 5

     dollar less in profit for shareholders. Indeed, these for-profit corporations have a
     documented history of operating in a manner that is detrimental to the health and
     welfare ofthose detained against their will. This bill is sponsored by the California
     Superintendent ofPublic Instruction, the Riverside Sheriffs' Association, and is
     supported by numerous civil rights organizations. This bill is opposed by the
     California State Sheriffs' Association.

     Comments
     AB 32 will likely be challenged in court and will likely survive the challenge.2
     Since AB 32 regulates private for-profit companies that run facilities that detain
     people who are held against their will under criminal and civil law, including
     immigrants, this anti-immigrant President's Administration will likely sue
     California to enjoin this bill's enactment under various theories. The federal
     government will likely lose. The federal government will likely challenge AB 32
     by arguing that AB 32 is preempted by federal immigration law, that AB 32
     violates the Intergovernmental Immunity Doctrine, and that AB 32 interferes with
     existing contractual obligations. Relevant to the constitutional analysis, this bill
     provides for the following:

           A person shall not operate a detention facility, defined as any facility in which
           persons are incarcerated or otherwise involuntarily confined for purposes of
           execution ofa punitive sentence imposed by a court or detention pending a trial,
           hearing, or other judicial or administrative proceeding, that is a private
           detention facility, defined as a facility that is operated by a private,
           nongovernmental, for-profit entity, and operating pursuant to a contract or
           agreement with a governmental entity, within the state. The bill also provides
           that this prohibition does not apply if the for-profit detention facility is
           operating pursuant to a valid contract with a governmental entity that was in
           effect before January 1, 2020, for the duration of that contract, not to include
           any extensions made to or authorized by that contract. Additionally, the
           prohibition does not apply to privately owned property or facilities that are
           leased and operated by any law enforcement agency.

     After reviewing AB 32, as amended on June 25, 2019, constitutional law scholar
     and University ofCalifornia, Berkeley Law Dean Erwin Chemerinsky, wrote the
     following:

           I have had the opportunity to closely review AB 32, which would abolish all
           paid detention in California. I believe that this is constitutional and within the

     2   See Senate Judiciary Committee analysis for a detailed analysis ofa court challenge ofthis bill.




                                                         EXHIBIT S
                                                         Page 198
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.597 Page 44 of 59


                                                                                  AB 32
                                                                                 Page 6

       power of California to enact. A state has broad power to act to protect all
       within its borders. The documented serious abuses with paid detention make
       clear that this is exactly what AB 32 is doing: protecting vulnerable individuals
       from serious harms. I do not believe that this is preempted by federal law or
       violates any intergovernmental immunity doctrine. Quite importantly,
       California is not regulating the federal government; it is regulating private
       companies, which is very much within the state's constitutional authority. To
       the extent that this law affects existing contractual obligations, the Supreme
       Court has been clear that a state government may do so if its action serves a
       significant and legitimate public purpose and is reasonably related to achieving
       that goal. AB 32 clearly meets this standard in that it is a reasonable, indeed
       essential, way of protecting those in California from harm in paid detention
       centers.
     FISCAL EFFECT: Appropriation: No            Fiscal Com.: Yes       Local: No
     According to the Senate Appropriations Committee:

    • CDCR: Unknown costs, potentially as high as $133.9 million, if CDCR could
      no longer contract with for-profit private prisons to house state inmates. Actual
      costs would depend on a number offactors, including the availability ofother
      non-CDCR capacity (e.g., at a non-profit private prison or a facility operated by
      a public entity), the number ofinmates remaining at a private, for-profit prison
      at the expiration ofthe current contracts (i.e., on January 1, 2023) who need to
      be transferred elsewhere, and the available capacity within CDCR facilities.
      (General Fund)

       The FY 2019-20 per capita cost to detain a person in a state prison is $84,848
       annually, with an annual marginal rate per inmate ofover $12,000. The
       contract rate varies per facility but averages around $26,600 per person for the
       men's contract facilities and is $35,232 per inmate at the women's contract
       facility.

       DepartmentofJustice (DOJ): Unknown workload increase, ranging from the
       tens ofthousands of dollars to the hundreds ofthousands of dollars in personnel
       costs,to DOJ to defend against conditions-of-confinement lawsuits (e.g., claims
       ofexcessive force, improper medical care, violation ofreligious rights) by
       inmates who are transferred to CDCR facilities from for-profit private facilities.
       Currently, an inmate housed at a contract facility would file these types ofsuits
       against the private facility operator and/or staff, which presumably would retain
       its own legal representation, as DOJ is unaware of its Deputy Attorneys General
       defending against such types ofcases from private facilities. Generally, the



                                        EXHIBIT S
                                        Page 199
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.598 Page 45 of 59


                                                                              AB 32
                                                                             Page 7

       higher the number ofinmates imprisoned at CDCR facilities, the higher number
       ofconditions-of-confinement lawsuits against CDCR that DOJ must defend.
       Litigation costs in these suits would be fully reimbursable by CDCR to DOJ.
       (Special fund* with respect to DOJ, General Fund with respect to CDCR)

     *Legal Services Revolving Fund

     SUPPORT:(Verified 9/6/19)

     California State Superintendent ofPublic Instruction Tony Thurmond (co-source)
     Riverside Sheriffs' Association (co-source)
     52nd District
     Accountable
     ADEM District 41
     Alianza Sacramento
     All Rise Alameda
     American Federation of State, County, and Municipal Employees, AFL-CIO
     Amigos de Guadalupe Center for Justice and Empowerment
     Asian Americans Advancing Justice -- California
     Audaz — Indivisible District 40
     Berkeley/Oakland YWCA
     Building the Base Face to Face
     California Alliance for Retired Americans
     California Alliance for Youth & Community Justice
     California Civil Liberties Advocacy
     California Collaborative for Immigrant Justice
     California Correctional Peace Officers Association
     California Faculty Association
     California for Progress
     California Immigrant Policy Center
     California Immigrant Youth Justice Alliance
     California Public Defenders Association
     California Rural Legal Assistance Foundation
     California Sanctuary Campaign
     Center on Juvenile and Criminal Justice
     Central American Resource Center ofNorthern California
     Central Valley Immigrant Integration Collaborative
     Centro Legal de la Raza
     Cloverdale Indivisible
     Coalition for Humane Immigrant Rights Los Angeles
     Community Legal Services in East Palo Alto




                                      EXHIBIT S
                                      Page 200
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.599 Page 46 of 59


                                                                                AB 32
                                                                               Page 8

      Contra Costa MoveOn
      Council on American-Islamic Relations - Sacramento Valley/Central California
     Courage Campaign
     Defending Our Future: Indivisible in CA
     Disability Rights California
     Dolores Huerta Foundation
     Dolores Street Community Services
     El Cerrito Progressives
     ESG Transparency Initiative
     Faith in the Valley
     Feminists in Action Los Angeles
     Freedom for Immigrants
     Greater Long Beach Interfaith Community Organization
     Haitian Bridge Alliance
     Hand in Hand: The Domestic Employers Network
     Hillcrest Indivisible
     Human Impact Partners
     Immigrant Legal Resource Center
     Immigration Task Force ofMonterey County
     Indi Squared
     Indivisible 30/Keep Sherman
     Indivisible 36
     Indivisible 41
     Indivisible Auburn CA
     Indivisible Beach Cities
     Indivisible CA 29
     Indivisible CA 33
     Indivisible CA 34 Womens
     Indivisible CA-25 Simi Valley-Porter Ranch
     Indivisible CA-3
     Indivisible CA-37
     Indivisible CA-39
     Indivisible CA-43
     Indivisible CA-7
     Indivisible California: StateStrong
     Indivisible East Bay
     Indivisible Lorin
     Indivisible Los Angeles
     Indivisible Marin
     Indivisible Media City Burbank




                                       EXHIBIT S
                                       Page 201
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.600 Page 47 of 59


                                                                       AB 32
                                                                      Page 9

     Indivisible Normal Heights
     Indivisible North Oakland Resistance
     Indivisible North San Diego County
     Indivisible OC 46
     Indivisible OC 48
     Indivisible Petaluma
     Indivisible Sacramento
     Indivisible San Bernardino
     Indivisible San Jose
     Indivisible Santa Barbara
     Indivisible Sausalito
     Indivisible Sebastopol
     Indivisible SF
     Indivisible SF Peninsula CA-14
     Indivisible Sonoma County
     Indivisible South Bay LA
     Indivisible Stanislaus
     Indivisible Suffragists
     Indivisible Ventura
     Indivisible Windsor
     Indivisible Yolo
     Indivisible: San Diego Central
     Indivisibles ofSherman Oaks
     Inland Empire Immigrant Youth Collective
     Interfaith Council ofContra Costa County
     Interfaith Movement for Human Integrity
     Legal Services for Children
     LGBTQ Center OC
     Livermore Invisible
     Long Beach Immigrant Rights Coalition
     Long Beach Sacred Resistance
     Los Angeles County Professional Peace Officers Association
     Mi Familia Vota
     Mill Valley Community Action Network
     Mountain Progressives
     National Lawyers Guild SF Bay Area Chapter
     Nothing Rhymes with Orange
     Oakland Community Law Office
     Oakland Privacy
     Open Immigration Legal Services




                                      EXHIBIT S
                                      Page 202
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.601 Page 48 of 59


                                                                       AB 32
                                                                     Page 10
     Orange County Rapid Response Network
     Orchard City Indivisible
     Organizing for Action — Contra Costa
     Orinda Progressive Action Alliance
     Our Revolution Long Beach
     Pacifica Social Justice
     Pajaro Valley Rapid Response
     Peace and Freedom Party ofCalifornia
     PICO California
     Rapid Response Network of Monterey County
     Resilience Orange County
     RiseUp
     Saint John ofGod Church
     San Diego Indivisible Downtown
     San Diego Rapid Response Network
     San Mateo Faith Leaders Solidarity Cohort
     Santa Cruz Indivisible
     Secure Justice
     Service Employees International Union California
     Service Employees International Union Local 1000
     Services, Immigrant Rights and Education Network
     SFV Indivisible
     Simi Valley Democratic Club
     Sisters of Mercy ofthe Americas
     Social Justice Collaborative
     Social Justice Ministry, St. Jerome Catholic Church
     St. Mary the Virgin Episcopal Church
     Step Up! Sacramento
     Tehama Indivisible
     The Resistance Northridge
     The Resistance Sacramento/Elk Grove
     Time for Change Foundation
     Together We Will Contra Costa
     TWW/Indivisible — Los Gatos
     UDW/AFSCME Local 3930
     Unitarian Universalists of San Mateo
     Vallejo-Benicia Indivisible
     Venice Resistance
     Wellstone Democratic Renewal Club
     Women's Alliance Los Angeles




                                       EXHIBIT S
                                       Page 203
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.602 Page 49 of 59


                                                                                      AB 32
                                                                                    Page 11

     OPPOSITION:(Verified 9/6/19)

     California State Sheriffs' Association

     ARGUMENTS IN SUPPORT: The author writes:

       A for-profit, private company that's traded on Wall Street will inherently be
       incentivized to maximize profits and minimize costs including the important
       "costs"ofinves talents in programs, services and rehabilitation efforts for
       inmates.

        These companies have a duty to their shareholders, not to California. These
        programs will minimize recidivism rates and maximize successes for inmates
        upon their reentry into society, outcomes best achieved in facilities run by
        governments.

        AB 32 would prohibit the California Department of Corrections and
        Rehabilitation from entering into a contract or renewing a contract with a for-
        profit, private prison facility located in or outside ofthe state, on or after
        January 1, 2020, and completely phase-out their use by 2028.

        As amended, AB 32 expands the scope ofthe bill to provide a general ban of
        for-profit, private detention facilities in California—including facilities used for
        immigration detention.

        We've all seen the current humanitarian crisis play out along the southern
        border. No human being deserves to be held in the horrific conditions we've
        been seeing in these for-profit, private facilities. It's clearly not enough to focus
        our legislation solely on criminal detention facilities.

        Recent inspections by the California Department of Justice show concerning
        deficiencies.

        B 32 would address the complete scope of what's going on in these Wall Street-
        run corporate detention facilities. This is inhumane and goes against who we are
        as Californians and Americans.

        We are better than this and we cannot and must not be silent during this
        inflection moment in our history.




                                          EXHIBIT S
                                          Page 204
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.603 Page 50 of 59


                                                                                  AB 32
                                                                                Page 12

     ARGUMENTS IN OPPOSITION: The California State Sheriffs' Association
     writes the following in opposition:

        Many different tools and approaches are included in California's efforts to
        eliminate overcrowding in the state prison system. Over the past few years,
        private prisons have been but one part ofa multi-pronged approach to reduce
        overcrowding, promote better outcomes,and protect public safety.

        While there has been a significant reduction in state prison population since
        Realignment, it remains a challenge to continue to meet the federal three judge-
        panel mandate to relieve prison overcrowding. Removing CDCR's authority to
        contract with private prisons takes away a tool and increases the likelihood of
        releases ofdangerous inmates from state prison and heightens pressure to have
        countyjails take on more custodial capacity that would otherwise be housed in
        state prison. Given the significant responsibilities and challenges already
        assumed by local entities under Realignment and the great pressure on local
        systems that would surely occur in the wake of an influx of new, serious
        offenders in local custody, we are exceedingly concerned about hamstringing
        state prison officials and operations.


     ASSEMBLY FLOOR: 61-13, 5/23/19
     AYES: Aguiar-Curry, Arambula, Bauer-Kahan, Berman, Bloom, Boerner
       Horvath, Bonta, Burke, Calderon, Carrillo, Cervantes, Chau, Chen, Chiu, Chu,
       Cooper,Cunningham, Daly, Diep, Eggman, Frazier, Friedman, Gabriel, Cristina
       Garcia, Gipson, Gloria, Gonzalez, Gray, Grayson, Holden, Irwin, Jones-Sawyer,
       Kalra, Kamlager-Dove, Lackey, Levine, Limon, Low, Maienschein, McCarty,
       Medina, Mullin, Muratsuchi, Nazarian, O'Donnell, Petrie-Norris, Quirk, Quirk-
       Silva, Reyes, Luz Rivas, Robert Rivas, Rodriguez, Blanca Rubio, Santiago,
       Smith, Mark Stone, Ting, Weber, Wicks, Wood,Rendon
     NOES: Bigelow, Brough, Choi, Dahle, Flora, Fong, Gallagher, Kiley, Melendez,
       Obernolte, Ramos,Salas, Voepel
     NO VOTE RECORDED: Cooley, Eduardo Garcia, Mathis, Mayes, Patterson,
       Waldron

     Prepared by: Margie Estrada / JUD. /(916) 651-4113
     9/9/19 18:33:22

                                     **** END ****




                                        EXHIBIT S
                                        Page 205
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.604 Page 51 of 59




                Exhibit T          EXHIBIT T
                                   Page 206
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.605 Page 52 of 59

    California to end its use of private, for-profit prisons abcl0.com                                                      Page 1 of 2




      California to end its use of private, for-profit
      prisons
      The new measure prohibits the state corrections department from renewing
      contracts starting next year.
      SACRAMENTO, Calif. — (AP) — California will ban the use of for-profit, private detention facilities, including
      those under contract to the federal government to hold immigrants awaiting deportation hearings, under a
      bill that Gov. Gavin Newsom said Friday that he had signed.

      The Democratic governor said the measure helps fulfill a promise he made to end private prison use, which
      he said contributes to over-incarceration and does "not reflect our values."




     The states prison system was already phasing them out, despite having to comply with an inmate
     population cap imposed by federal Judges.

     Immigrant advocates have praised the bill authored by Democratic Assemblyman Rob Bonta, which they
     said would put an end to almost all immigration detention in California in the next year.

     However, one private prison company said It expects most If not all of the law would fail a legal challenge,
     particularly requiring the federal government to end its contracts.

     "States cannot lawfully pass legislation mandating the closure of federal facilities that displease them on
     the basis of ideological differences," The Geo Group of Adelanto, California, said in a statement.

     RELATED:

         • Man wrongly Imprisoned for 33 years to be released from San Diego prison after conviction Is
           overturned
         • Unlicensed contractor pleads guilty after lying to Camp Fire survivors

     California has been at the forefront of resisting President Donald Trump's efforts to deport those who are in
     the country illegally and has a so-called "sanctuary state" law that restricts police from asking people about
     their immigration status or participating in federal immigration enforcement actions.

     The new measure prohibits the state corrections department from renewing contracts starting next year
     and from housing any state inmates in private, for-profit prisons starting in 2028.

     "We are sending a powerful message that we vehemently oppose the practice of profiteering off the backs
     of Californians in custody," Bonta said.

     California previously halted growth In local government contracts to house immigration detainees. After
     that, populous Orange County south of Los Angeles and other local governments ended their contracts to
     hold detainees for U.S. Immigration and Customs Enforcement.




                                                       Check Out How To Monetize Your Video
                                                       Content
                                                       Learn the first and last thing every video team should do to start
                                                       earning money from posting videos to social media.
                                                       Ad By Facebook




    https://www.abe10.cont/artiele/news/local/eal iforn ia/ealiforn is-to-end-its-use-of-private-f... 12/23/2019


                                                                            EXHIBIT T
                                                                            Page 207
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.606 Page 53 of 59

    California to end its use of private, for-profit prisons abelfteom                                                   Page 2 of 2




     Four dedicated immigration detention facilities remain in California with an average daily population of
     about 3,700 detainees. ICE has Prevlous.ly said the largest one, run by The Geo Group in Adelanto,
     California, has a temporary contract set to expire In 2020, as does another facility In Bakersfield, California.

     ICE's acting press secretary, Bryan Cox, said immigration enforcement would still take place, noting that
     California accounts for less than 10 percent of the agency's detention capacity. He said the impact "would
     be felt primarily by residents of California who would theoretically have to travel greater distances to visit
     friends and family in custody."

     Christina Fialho, co-founder of Freedom for Immigrants, said she doesn't believe ICE could legally extend
     the contracts ending in 2020.

     "Within the next year, private immigration detention will be abolished for good in California," she said,
     adding that rural Yuba County In northern California still has a contract to detain Immigrants but may also
     soon end it. "This is huge."

     Yolo County supervisors this week ended its decade-old contract with the federal government to house
     troubled immigrant children in a facility west of Sacramento that Is one of two in the nation for teens who
     entered the country unaccompanied by parents and are considered dangerous to themselves or others.

     The move in California comes as ICE has expanded immigration detention across the U.S. amid the Trump
     administration's immigration crackdown.

     California isn't the only state pushing back, Fialho said, adding that Illinois also passed similar legislation
     and that New Mexico and Minnesota are weighing proposals.

     Tde bill "will deal a critical blow to the Trump administration's efforts to further expand its system of
     1+igration detention, especially as other states follow our lead," she said.

     cilifornia'scorrections department last month ended one of its four contracts with The GEO Group to run
     thVe male prisons and one for women that that together house about 1,600 inmates. The remaining
     contracts expire in 2023.



                                                                                   x




                                         Police Say To Carry This




     The federal receiver who controls medical care In California state prisons recently found inadequate health
     care at all four privately run prisons, citing problems with their policies and procedures, training, health care
     grievance process, emergency medical response and physician case reviews. The deficiencies are being
     reviewed again, with results expected in December.

     In 2006, then-Gov. Arnold Schwarzenegger started sending California inmates to private out-of-state
     prisons to relieve crowding in prisons where nearly 20,000 inmates were bunked three-deep in
     gymnasiums add dayrooms. The state then relied on the private prisons for years to help meet the federal
     population cap.

     But the last inmate housed out-of-state returned to California in June as the state ended those contracts.
     The new law allows the department to renew or extend the existing private prison contracts to comply with
     the court-ordered population cap until 2028.

     The state's inmate population has been declining under several measures easing criminal sentences
     approved by voters and state lawmakers in recent years. Inmates housed in private prisons now make up
     less than 1% of the prisons' overall 125,000 inmate population.

     A 2018 law already directed the corrections department to close male private in-state facilities as the
     state's prison population declined.




    https://www.abe I 0.com/artiele/news/local/california/california-to-end-its-use-of-private-f... 12/23/2019


                                                                           EXHIBIT T
                                                                           Page 208
Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.607 Page 54 of 59




                Exhibit U          EXHIBIT U
                                   Page 209
            ERO Custody Management Division
            Authorized Dedicated Facility List
            37 Facilities as of 12/02/2019
            Wsyvgi>##MMHW#ew#sj#452352534=?#IMH#hexe#xlvsykl#442632534=

                                                                                                                                                                                                                                            &#SJ#
                                                                                                                                                                                                                                            QIHMGEP2QIRXEP#
                                                                                                                                                                                          SZIV2YRHIV#   PEWX#MRWTIGXMSR#   PEWX#MRWTIGXMSR# LIEPXL#
            REQI                                                          EHHVIWW                           GMX]            WXEXI   ^MT           ESV   X]TI       Qepi2Jiqepi   J]53#EHT ;5#WXEXYW     WXERHEVH           HEXI             TIVWSRRIP
            IPS]#JIHIVEP#GSRXVEGX#JEGMPMX]                                4;38#IEWX#LERRE#VH1               IPS]            E^            <8464   TLS   HMKWE      Jiqepi2Qepi      4/54<   Sziv#;5     TFRHW#5344         52;2534=                       7;
            JPSVIRGI#WIVZMGI#TVSGIWWMRK#GIRXIV                            6583#RSVXL#TMREP#TEVO[E]          JPSVIRGI        E^            <8465   TLS   WTG        Qepi               6;7   Sziv#;5     TFRHW#5344         72442534=                      59
            EHIPERXS#MGI#TVSGIWWMRK#GIRXIV                                43583#VERGLS#VSEH                 EHIPERXS        GE            =5634   PSW   HMKWE      Jiqepi2Qepi      4/8;;   Sziv#;5     TFRHW#5344         432452534<                  ;71<3
            MQTIVMEP#VIKMSREP#HIXIRXMSR#JEGMPMX]                          48;5#KEXI[E]                      GEPI\MGS        GE            =5564   WRH   HMKWE      Jiqepi2Qepi        964   Sziv#;5     TFRHW#5344         424;2534=                      5=
            QIWE#ZIVHI#MGI#TVSGIWWMRK#GIRXIV                              758#KSPHIR#WXEXI#EZI              FEOIVWJMIPH     GE            =6634   WJV   GHJ        Jiqepi2Qepi        67;   Sziv#;5     TFRHW#5344         925;2534=                      5;
            SXE]#QIWE#HIXIRXMSR#GIRXIV#+WER#HMIKS#GHJ,                    ;7<<#GEP^EHE#HI#PE#JYIRXI         WER#HMIKS       GE            =5487   WRH   YWQW#GHJ   Jiqepi2Qepi      4/44<   Sziv#;5     TFRHW#5344         42582534=                      74
            HIRZIV#GSRXVEGX#HIXIRXMSR#JEGMPMX]                            6463#R1#SEOPERH#WX1               EYVSVE          GS            <3343   HIR   GHJ        Jiqepi2Qepi        ;35   Sziv#;5     TFRHW#5344         43272534<                      58
            HIRZIV#GSRXVEGX#HIXIRXMSR#JEGMPMX]#+GHJ,#MM                   44=34#I1#63xl#EZI                 EYVSVE          GS            <3343   HIR   GHJ        Jiqepi2Qepi        656   Sziv#;5     R2E                Ri{#Jegmpmx}                 R2E
            FVS[EVH#XVERWMXMSREP#GIRXIV                                   6=33#RSVXL#TS[IVPMRI#VSEH         TSQTERS#FIEGL   JP            663;6   QME   GHJ        Jiqepi2Qepi        88<   Sziv#;5     TFRHW#5344         432642534=                     54
            OVSQI#RSVXL#WIVZMGI#TVSGIWWMRK#GIRXIV                         4<534#WSYXL[IWX#45XL#WXVIIX       QMEQM           JP            664=7   QME   WTG        Qepi               96;   Sziv#;5     TFRHW#5344         52472534=                      7;
            ERRI\#0#JSPOWXSR#MTG                                          6757#LMKL[E]#585#IEWX             JSPOWXSR        KE            6486;   EXP   HMKWE      Qepi               56=   Sziv#;5     TFRHW#5344         9292534=                       59
            QEMR#0#JSPOWXSR#MTG#+H#VE]#NEQIW,                             6359#LMKL[E]#585#IEWX             JSPOWXSR        KE            6486;   EXP   HMKWE      Qepi               8<=   Sziv#;5     TFRHW#5344         9292534=                       59
            VSFIVX#E1#HI]XSR#HIXIRXMSR#JEGMPMX]                           44<99#LEWXMRKW#FVMHKI#VH          PSZINS]         KE            63583   EXP   YWQW#GHJ   Jiqepi2Qepi         5=   Sziv#;5     R2E                Ri{#Jegmpmx}                   59
            WXI[EVX#HIXIRXMSR#GIRXIV                                      479#GGE#VSEH                      PYQTOMR         KE            64<48   EXP   HMKWE      Qepi             4/947   Sziv#;5     TFRHW#5344         82=2534=                       87
            PEWEPPI#MGI#TVSGIWWMRK#GIRXIV#+NIRE,                          <63#TMRILMPP#VSEH                 NIRE            PE            ;4675   RSP   HMKWE      Jiqepi2Qepi      4/565   Sziv#;5     TFRHW#5344         =2592534=                      64
            TMRI#TVEMVMI#MGI#TVSGIWWMRK#GIRXIV                            4466#LEQTXSR#HYTVI#VSEH           TMRI#TVEMVMI    PE            ;38;9   RSP   HMKWE      Qepi               <7=   Sziv#;5     TFRHW#5344         72582534=                      57




Page 210
EXHIBIT U
            IPM^EFIXL#GSRXVEGX#HIXIRXMSR#JEGMPMX]                         958#IZERW#WXVIIX                  IPM^EFIXL       RN            3;534   RI[   GHJ        Jiqepi2Qepi        598   Sziv#;5     TFRHW#5344         43262534=                      49
            SXIVS#GSYRX]#TVSGIWWMRK#GIRXIV                                59#QGKVIKSV#VERKI#VSEH            GLETEVVEP       RQ            <<3<4   IPT   HMKWE      Qepi               =5;   Sziv#;5     TFRHW#5344         42642534=                      68
            FYJJEPS#+FEXEZME,#WIVZMGI#TVSGIWWMRK#GIRXIV                   7583#JIHIVEP#HVMZI                FEXEZME         R]            47353   FYJ   WTG        Jiqepi2Qepi        7;;   Sziv#;5     TFRHW#5344         7272534=                       56
            RSVXLIEWX#SLMS#GSVVIGXMSREP#GXV#+]SYRKWXS[R#GHJ,              5573#LYFFEVH#VSEH                 ]SYRKWXS[R      SL            77838   HIX   GHJ        Qepi               563   Sziv#;5     TFRHW#5344         62542534=                      6=
            FIVOW#GSYRX]#JEQMP]#WLIPXIV                                   4373#FIVOW#VSEH                   PIIWTSVX        TE            4=866   TLM   JEQMP]     Jiqepi2Qepi         88   Sziv#;5     NJVQY#Jeqmp}       <2482534=                      44
            IP#TEWS#WIVZMGI#TVSGIWWMRK#GIRXIV                             <=48#QSRXERE#EZI1                 IP#TEWS         X\            ;==58   IPT   WTG        Jiqepi2Qepi        ;;8   Sziv#;5     TFRHW#5344         452462534<                     57
            LSYWXSR#GSRXVEGX#HIXIRXMSR#JEGMPMX]                           48<83#I\TSVX#TPE^E#HVMZI          LSYWXSR         X\            ;;365   LSY   GHJ        Jiqepi2Qepi        ;87   Sziv#;5     TFRHW#5344         42432534=                      59
            OEVRIW#GSYRX]#GMZMP#HIXIRXMSR#GIRXIV                          JQ#4477#EX#YW#LMKL[E]#4<4         OEVRIW#GMX]     X\            ;<44<   WRE   JEQMP]     Jiqepi2Qepi          3   Sziv#;5     TFRHW#5344         925925347                    R2E
            OEVRIW#GSYRX]#VIWMHIRXMEP#GIRXIV                              JQ#4477#EX#YW#LMKL[E]#4<4         OEVRIW#GMX]     X\            ;<44<   WRE   JEQMP]     Qepi               4=3   Sziv#;5     NJVQY#Jeqmp}       <242534=                       95
            PEVIHS#TVSGIWWMRK#GIRXIV                                      7;35#IEWX#WEYRHIVW#WXVIIX         PEVIHS          X\            ;<374   WRE   HMKWE      Jiqepi2Qepi        63=   Sziv#;5     RHW                9272534=                       4;
            QSRXKSQIV]#MGI#TVSGIWWMRK#GIRXIV                              <39#LMPFMK#VH                     GSRVSI          X\            ;;634   LSY   GHJ        Jiqepi2Qepi        =85   Sziv#;5     TFRHW#5344         452532534<                     68
            TSVX#MWEFIP                                                   5;==4#FYIRE#ZMWXE#FSYPIZEVH       PSW#JVIWRSW     X\            ;<899   WRE   WTG        Jiqepi2Qepi        =47   Sziv#;5     TFRHW#5344         42642534=                      77
            TVEMVMIPERH#HIXIRXMSR#JEGMPMX]                                453=#WYRJPS[IV#PR                 EPZEVEHS        X\            ;933=   HEP   HMKWE      Jiqepi2Qepi        975   Sziv#;5     TFRHW#5344         52472534=                      55
            VMS#KVERHI#HIXIRXMSR#GIRXIV                                   4334#WER#VMS#FSYPIZEVH            PEVIHS          X\            ;<379   WRE   YWQW#GHJ   Qepi               796   Sziv#;5     TFRHW#533<         62472534=                   631;8
            WSYXL#XI\EW#JEQMP]#VIWMHIRXMEP#GIRXIV                         4=58#[IWX#LMKL[E]#<8              HMPPI]          X\            ;<34;   WRE   JEQMP]     Jiqepi2Qepi      4/797   Sziv#;5     NJVQY#Jeqmp}       <25<2534=                      <8
            WSYXL#XI\EW#MGI#TVSGIWWMRK#GIRXIV                             899#ZIXIVERW#HVMZI                TIEVWEPP        X\            ;<394   WRE   GHJ        Jiqepi2Qepi      4/7==   Sziv#;5     TFRHW#5344         525<2534=                      85
            X#HSR#LYXXS#VIWMHIRXMEP#GIRXIV                                4334#[IPGL#WXVIIX                 XE]PSV          X\            ;98;7   WRE   JEQMP]     Jiqepi             7<3   Sziv#;5     NJVQY#Jeqmp}       <25=2534=                      55
            [IFF#GSYRX]#HIXIRXMSR#GIRXIV#+GGE,                            ===<#WSYXL#LMKL[E]#<6             PEVIHS          X\            ;<379   WRE   HMKWE      Jiqepi2Qepi        499   Sziv#;5     TFRHW#5344         52;2534=                       54
            GEVSPMRI#HIXIRXMSR#JEGMPMX]                                   443=6#W1[1#PI[MW#QIQSVMEP#HVMZI   FS[PMRK#KVIIR   ZE            5575;   [EW   HMKWE      Jiqepi2Qepi        5;8   Sziv#;5     TFRHW#5344         8252534=                       44
            MQQMKVEXMSR#GIRXIVW#SJ#EQIVMGE#JEVQZMPPI                      83<#[EXIV[SVOW#VSEH               JEVQZMPPI       ZE            56=34   [EW   HMKWE      Qepi               96=   Sziv#;5     TFRHW#5344         525<2534=                      64
            XEGSQE#MGI#TVSGIWWMRK#GIRXIV#+RSVXL[IWX#HIX#GXV,              4956#I1#N#WXVIIX                  XEGSQE          [E            =<754   WIE   GHJ        Jiqepi2Qepi      4/3=8   Sziv#;5     TFRHW#5344         82492534=                      67
                                                                                                                                                                                                                                                               Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.608 Page 55 of 59
            ERO Custody Management Division
            Authorized Non-Dedicated Facility List
            183 Facilities as of 12/02/2019
            Wsyvgi>##MMHW#ew#sj#452352534=?#IMH#hexe#xlvsykl#442632534=



                                                                                                                                                                                                         PEWX#         PEWX#
                                                                                                                                                                                           SZIV2YRHIV#   MRWTIGXMSR#   MRWTIGXMSR#
            REQI                                                          EHHVIWW                         GMX]               WXEXI   ^MT           ESV   X]TI       Qepi2Jiqepi   J]53#EHT ;5#WXEXYW     WXERHEVH      HEXI
            ERGLSVEKI#GSVVIGXMSREP#GSQTPI\                                4733#I1#7XL#EZI                 ERGLSVEKI          EO            ==834   WIE   YWQW#MKE   Jiqepi2Qepi          3   Sziv#;5     RHW           =2<2534;
            FEPH[MR#GSYRX]#GSVVIGXMSREP#GIRXIV                            533#LERH#EZI1                   FE]#QMRIXXI        EP            6983;   RSP   MKWE       Jiqepi2Qepi          8   Yrhiv#;5    RHW           =2442534<
            HIOEPF#GSYRX]#HIXIRXMSR#GIRXIV                                5<34#NSVHER#VSEH                JSVX#TE]RI         EP            68=9<   RSP   YWQW#MKE   Jiqepi2Qepi          <   Sziv#;5     RHW           4292534;
            IXS[EL#GSYRX]#NEMP#+EPEFEQE,                                  <5;#JSVVIWX#EZIRYI              KEHWHIR            EP            68=34   RSP   YWQW#MKE   Qepi               589   Sziv#;5     RHW           ;24<2534=
            QSRXKSQIV]#GMX]#NEMP                                          653#RSVXL#VMTPI]#WXVIIX         QSRXKSQIV]         EP            69437   RSP   MKWE       Jiqepi2Qepi          7   Sziv#;5     RHW           =25;2534<
            PSRSOI#TSPMGI#HITEVXQIRX                                      536#[1#JVSRX#WXVIIX             PSRSOI             EV            ;53<9   RSP   MKWE       Jiqepi2Qepi          4   Yrhiv#;5    RHW           =24<2534<
            QMPPIV#GSYRX]#NEMP                                            5633#IEWX#WXVIIX                XI\EVOERE          EV            ;4<87   RSP   YWQW#MKE   Jiqepi2Qepi          3   Yrhiv#;5    RHW           =2442534<
            WIFEWXMER#GSYRX]#HIXIRXMSR#GIRXIV                             <34#WSYXL#E#WXVIIX              JSVX#WQMXL         EV            ;5=34   RSP   YWQW#MKE   Jiqepi2Qepi          4   Yrhiv#;5    RHW           43242534<
            GGE/#JPSVIRGI#GSVVIGXMSREP#GIRXIV                             4433#FS[PMRK#VSEH               JPSVIRGI           E^            <8465   TLS   YWQW#MKE   Qepi               594   Sziv#;5     TFRHW#533<    <25=2534=
            PE#TEPQE#GSVVIGXMSR#GIRXIV#0#ETWS                             8834#RSVXL#PE#TEPQE#VSEH        IPS]               E^            <8464   TLS   MKWE       Qepi               877   Sziv#;5     R2E           Ri{#Jegmpmx}
            PE#TEPQE#GSVVIGXMSREP#GIRXIV                                  8834#RSVXL#PE#TEPQE#VSEH        IPS]               E^            <8464   TLS   MKWE       Qepi             4/69;   Sziv#;5     TFRHW#5344    925;2534=
            PE#TE^#GSYRX]#EHYPX#HIXIRXMSR#JEGMPMX]                        443=#EVM^SRE#EZI1               TEVOIV             E^            <8677   TLS   YWQW#MKE   Jiqepi2Qepi          6   Yrhiv#;5    RHW           =25;2534<
            WER#PYMW#VIKMSREP#HIXIRXMSR#GIRXIV                            739#RSVXL#EZIRYI#H              WER#PYMW           E^            <867=   WRH   MKWE       Jiqepi2Qepi         98   Sziv#;5     RHW           8252534=
            WERXE#GVY^#GSYRX]#NEMP                                        4583#RSVXL#LSLSOEQ#HVMZI        RSKEPIW            E^            <8954   TLS   YWQW#MKE   Jiqepi2Qepi          3   Yrhiv#;5    RHW           =25;2534<
            KPIRHEPI#TSPMGI#HITEVXQIRX                                    464#RSVXL#MWEFIP#WXVIIX         KPIRHEPI           GE            =4539   PSW   MKWE       Jiqepi2Qepi          3   Yrhiv#;5    RHW           =2532534<
            SVERKI#GSYRX]#MRXEOI#VIPIEWI#JEGMPMX]                         883#RSVXL#JPS[IV#WXVIIX         WERXE#ERE          GE            =5;36   PSW   MKWE       Jiqepi2Qepi          3   Yrhiv#;5    RHW           =25;2534<
            ]YFE#GSYRX]#NEMP                                              548#8XL#WXVIIX                  QEV]WZMPPI         GE            =8=34   WJV   MKWE       Jiqepi2Qepi        4<4   Sziv#;5     RHW           442482534=
            PE#TPEXE#GSYRX]#NEMP                                          ;75#XYVRIV#HVMZI                HYVERKS            GS            <4636   HIR   YWQW#MKE   Jiqepi2Qepi          3   Yrhiv#;5    RHW           =2<2534;
            QSJJEX#GSYRX]#NEMP                                            <33#[IWX#4WX#WXVIIX             GVEMK              GS            <4958   HIR   MKWE       Jiqepi2Qepi          3   Yrhiv#;5    RHW           =24<2534<
            VMS#KVERHI#GSYRX]#NEMP                                        973#GLIVV]#WXVIIX               HIP#RSVXI          GS            <4465   HIR   MKWE       Jiqepi2Qepi          3   Yrhiv#;5    RHW           ;2452534<
            XIPPIV#GSYRX]#NEMP                                            5<<#[IEZIVZMPPI#VSEH            HMZMHI             GS            <3<47   HIR   MKWE       Jiqepi2Qepi         65   Sziv#;5     RHW           <2552534=




Page 211
EXHIBIT U
            FEOIV#GSYRX]#WLIVMJJ*W#SJJMGI                                 4#WLIVMJJ#SJJMGI#HVMZI          QEGGPIRR]          JP            65396   QME   MKWE       Jiqepi2Qepi        594   Sziv#;5     RHW           82642534=
            GSPPMIV#GSYRX]#RETPIW#NEMP#GIRXIV                             6634#XEQMEQM#XVEMP#IEWX         RETPIW             JP            67445   QME   MKWE       Jiqepi2Qepi          =   Sziv#;5     RHW           52;2534=
            KPEHIW#GSYRX]#HIXIRXMSR#GIRXIV                                45=;#IEWX#WV#;<                 QSSVI#LEZIR        JP            667;4   QME   MKWE       Jiqepi2Qepi        763   Sziv#;5     RHW           62472534=
            QSRVSI#GSYRX]#HIXIRXMSR#GIRXIV                                8834#GSPPIKI#VSEH               OI]#[IWX           JP            66373   QME   MKWE       Qepi                <5   Sziv#;5     TFRHW#533<    <242534=
            SVERKI#GSYRX]#NEMP                                            6<88#WSYXL#NSLR#]SYRK#TEVO[E]   SVPERHS            JP            65<6=   QME   YWQW#MKE   Jiqepi2Qepi          6   Yrhiv#;5    RHW           =2542534<
            TMRIPPEW#GSYRX]#NEMP                                          47733#7=XL#WXVIIX#RSVXL         GPIEV[EXIV         JP            66;95   QME   YWQW#MKE   Jiqepi2Qepi          9   Yrhiv#;5    RHW           =2542534<
            [EOYPPE#GSYRX]#NEMP                                           48#SEO#WXVIIX                   GVE[JSVHZMPPI      JP            6565;   QME   MKWE       Qepi                =6   Sziv#;5     RHW           4324<2534=
            GSFF#GSYRX]#NEMP                                              4<58#GSYRX]#WIVZMGIW#TEVO[E]    QEVMIXXE           KE            63393   EXP   MKWE       Jiqepi2Qepi          7   Yrhiv#;5    RHW           432492534<
            LEPP#GSYRX]#NEMP                                              4;33#FEVFIV#VSEH                KEMRIWZMPPI        KE            6383;   EXP   YWQW#MKE   Jiqepi2Qepi          3   Yrhiv#;5    RHW           =2482534;
            MV[MR#GSYRX]#HIXIRXMSR#GIRXIV                                 465#GSXXSR#HVMZI                SGMPPE             KE            64;;5   EXP   YWQW#MKE   Jiqepi2Qepi        <7<   Sziv#;5     TFRHW#533<    92462534=
            [LMXJMIPH#GSYRX]#NEMP                                         <38#TVSJIWWMSREP#FPZH           HEPXSR             KE            63;53   EXP   MKWE       Jiqepi2Qepi          5   Yrhiv#;5    RHW           432492534<
            FVIQIV#GSYRX]#NEMP                                            444#7XL#WXVIIX#RI               [EZIVP]            ME            839;;   WTQ   YWQW#MKE   Jiqepi2Qepi          4   Yrhiv#;5    RHW           =2542534;
            LEVHMR#GSYRX]#NEMP                                            4449#47XL#EZIRYI                IPHSVE             ME            8395;   WTQ   MKWE       Jiqepi2Qepi         95   Sziv#;5     RHW           =2452534=
            PMRR#GSYRX]#NEMP                                              86#6VH#EZIRYI#FVMHKI            GIHEV#VETMHW       ME            85734   WTQ   YWQW#MKE   Jiqepi2Qepi          9   Sziv#;5     RHW           92532534=
            TSPO#GSYRX]#NEMP                                              4=<8#RI#84WX#TPEGI              HIW#QSMRIW         ME            83646   WTQ   YWQW#MKE   Jiqepi2Qepi         66   Sziv#;5     RHW           <242534=
            TSXXE[EXXEQMI#GSYRX]#NEMP                                     4733#FMK#PEOI#VSEH              GSYRGMP#FPYJJW     ME            84834   WTQ   YWQW#MKE   Jiqepi2Qepi          6   Sziv#;5     RHW           72452534<
            HEPI#K1#LEMPI#HIXIRXMSR#GIRXIV                                4448#EPFER]                     GEPH[IPP           MH            <6938   WPG   MKWE       Jiqepi2Qepi          4   Sziv#;5     RHW           =282534;
            IPQSVI#GSYRX]#NEMP                                            5588#I1#<XL#RSVXL               QSYRXEMR#LSQI      MH            <697;   WPG   YWQW#MKE   Jiqepi2Qepi          6   Sziv#;5     RHW           =24;2534<
            NIJJIVWSR#GSYRX]#NEMP                                         533#GSYVXLSYWI#[E]              VMKF]              MH            <6775   WPG   MKWE       Jiqepi2Qepi          7   Sziv#;5     RHW           =24;2534<
            QMRMGEWWME#HIXIRXMSR#GIRXIV                                   4748#EPFMSR#EZIRYI              FYVPI]             MH            <664<   WPG   MKWE       Jiqepi2Qepi          7   Sziv#;5     RHW           =24;2534<
            OEROEOII#GSYRX]#NEMP#+NIVSQI#GSQFW#HIX#GXV,                   6383#NYWXMGI#[E]                OEROEOII           MP            93=34   GLM   YWQW#MKE   Qepi               468   Sziv#;5     RHW           72442534=
            QGLIRV]#GSYRX]#GSVVIGXMSREP#JEGMPMX]                          5533#RSVXL#WIQMREV]#EZIRYI      [SSHWXSGO          MP            933=<   GLM   YWQW#MKE   Jiqepi2Qepi        5;;   Sziv#;5     RHW           92462534=
            SKPI#GSYRX]#NEMP                                              436#NIJJIVWSR#WXVIIX            SVIKSR             MP            94394   GLM   YWQW#MKE   Jiqepi2Qepi          3   Sziv#;5     R2E           Ri{#Jegmpmx}
            TYPEWOM#GSYRX]#NEMP                                           4359#WLE[RII#GSPPIKI#VSEH       YPPMR              MP            95==5   GLM   MKWE       Jiqepi2Qepi        487   Sziv#;5     TFRHW#5344    62472534=
            GPE]#GSYRX]#NEMP                                              944#IEWX#NEGOWSR#WXVIIX         FVE^MP             MR            7;<67   GLM   YWQW#MKE   Qepi                79   Sziv#;5     TFRHW#533<    82642534=
            FYXPIV#GSYRX]#NEMP                                            ;34#WI#WXSRI#VSEH               IP#HSVEHS          OW            9;375   GLM   YWQW#MKE   Jiqepi2Qepi          4   Sziv#;5     RHW           =2472534<
            GLEWI#GSYRX]#HIXIRXMSR#JEGMPMX]                               634#WSYXL#[EPRYX#WXVIIX         GSXXSR[SSH#JEPPW   OW            99<78   GLM   MKWE       Jiqepi2Qepi         ;6   Sziv#;5     RHW           ;2442534=
                                                                                                                                                                                                                                      Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.609 Page 56 of 59
            WLE[RII#GSYRX]#HITEVXQIRX#SJ#GSVVIGXMSRW    834#WSYXLIEWX#<XL#EZIRYI         XSTIOE               OW   9993;   GLM   MKWE       Jiqepi2Qepi       9   Sziv#;5    RHW          =292534=
            WLE[RII#GSYRX]#NYZIRMPI#HIXIRXMSR#GIRXIV    734#WI#<XL#WXVIIX                XSTIOE               OW   9993;   GLM   NYZIRMPI   Jiqepi2Qepi       3   Yrhiv#;5   R2E          R2E
            FSSRI#GSYRX]#NEMP                           6353#GSRVEH#PERI                 FYVPMRKXSR           O]   74338   GLM   YWQW#MKE   Jiqepi2Qepi     488   Sziv#;5    RHW          62;2534=
            JE]IXXI#GSYRX]#HIXIRXMSR#GIRXIV             933#SPH#JVEROJSVH#GV             PI\MRKXSR            O]   73843   GLM   YWQW#MKE   Jiqepi2Qepi       6   Yrhiv#;5   RHW          <2472534<
            KVE]WSR#GSYRX]#NEMP                         653#WLE[#WXEXMSR#VSEH            PIMXGLJMIPH          O]   75;87   GLM   YWQW#MKE   Jiqepi2Qepi       4   Yrhiv#;5   RHW          <2472534<
            SPHLEQ#GSYRX]#NEMP                          433#[#QEMR#WXVIIX                PE#KVERKI            O]   73364   GLM   MKWE       Jiqepi2Qepi       6   Sziv#;5    RHW          <2492534<
            EPPIR#TEVMWL#TYFPMG#WEJIX]#GSQTPI\          ;673#LMKL[E]#59#[IWX             SFIVPMR              PE   ;3988   RSP   MKWE       Qepi            44;   Sziv#;5    TFRHW#5344   52472534=
            FSWWMIV#TEVMWL#GSV1#GIRXIV                  5=<7#SPH#TPEMR#HIEPMRK#LMKL[E]   TPEMR#HIEPMRK        PE   ;4397   RSP   YWQW#MKE   Qepi            597   Sziv#;5    RHW          42642534=
            GEXELSYPE#GSVVIGXMSREP#GIRXIV               7==#SPH#GSPYQFME#VSEH            LEVVMWSRFYVK         PE   ;4763   RSP   MKWE       Qepi            7<7   Sziv#;5    TFRHW#5344   <2552534=
            NEGOWSR#TEVMWL#GSVVIGXMSREP#GIRXIV          65;#MRHYWXVMEP#HVMZI             NSRIWFSVS            PE   ;4584   RSP   MKWE       Jiqepi2Qepi     =99   Sziv#;5    TFRHW#5344   442;2534=
            VMGL[SSH#GSVVIGXMSREP#GIRXIV                4<3#TMRI#FE]SY#GMVGPI            VMGL[SSH             PE   ;4535   RSP   MKWE       Qepi            =<7   Sziv#;5    TFRHW#5344   43262534=
            VMZIV#GSVVIGXMSREP#GIRXIV                   59695#LMKL[E]#48                 JIVVMHE]             PE   ;4667   RSP   MKWE       Qepi            874   Sziv#;5    RHW          432572534=
            WEMRX#XEQQER]#TEVMWL#NEMP                   ;34#RSVXL#GSPYQFME#WXVIIX        GSZMRKXSR            PE   ;3766   RSP   MKWE       Jiqepi2Qepi       =   Yrhiv#;5   RHW          43282534<
            WSYXL#PSYMWMERE#HIXIRXMSR#GIRXIV            6<76#WXEKK#EZIRYI                FEWMPI               PE   ;3848   RSP   MKWE       Jiqepi2Qepi     <56   Sziv#;5    TFRHW#5344   442;2534=
            [MRR#GSVVIGXMSREP#GIRXIV                    893#KYQ#WTVMRK#VSEH              [MRRJMIPH            PE   ;47<6   RSP   MKWE       Qepi          4/7=9   Sziv#;5    TFRHW#5344   432432534=
            FVMWXSP#GSYRX]#HIXIRXMSR#GIRXIV             733#JEYRGI#GSVRIV#VSEH           RSVXL#HEVXQSYXL      QE   35;7;   FSW   MKWE       Jiqepi2Qepi     4=5   Sziv#;5    TFRHW#533<   82492534=
            JVEROPMR#GSYRX]#LSYWI#SJ#GSVVIGXMSR         493#IPQ#WXVIIX                   KVIIRJMIPH           QE   34634   FSW   YWQW#MKE   Qepi             5<   Sziv#;5    RHW          8252534=
            TP]QSYXL#GSYRX]#GSVVIGXMSREP#JEGMPMX]       59#PSRK#TSRH#VSEH                TP]QSYXL             QE   35693   FSW   MKWE       Qepi            68;   Sziv#;5    RHW          92462534=
            WYJJSPO#GSYRX]#LSYWI#SJ#GSVVIGXMSRW         53#FVEHWXSR#WXVIIX               FSWXSR               QE   3544<   FSW   MKWE       Jiqepi2Qepi      54   Sziv#;5    RHW          82492534=
            JVIHIVMGO#GSYRX]#HIXIRXMSR#GIRXIV           ;633#QEVGMI*W#GLSMGI#PERI        JVIHIVMGO            QH   54;37   FEP   MKWE       Qepi             4=   Sziv#;5    RHW          ;2442534=
            LS[EVH#GSYRX]#HIXIRXMSR#GIRXIV              ;634#[EXIVPSS#VSEH               NIWWYT               QH   53;=7   FEP   MKWE       Qepi             9<   Sziv#;5    TFRHW#5344   <25=2534=
            [SVGIWXIV#GSYRX]#NEMP                       8355#NS]RIV#VSEH                 WRS[#LMPP            QH   54<96   FEP   MKWE       Jiqepi2Qepi     46<   Sziv#;5    RHW          <2482534=
            GYQFIVPERH#GSYRX]#NEMP                      83#GSYRX]#[E]                    TSVXPERH             QI   37435   FSW   YWQW#MKE   Jiqepi2Qepi       5   Sziv#;5    RHW          =282534<
            QEMRI#]SYXL#GIRXIV#0#PSRK#GVIIO             9;8#[IWXFVSSO#WX1                WSYXL#TSVXPERH       QI   37439   FSW   NYZIRMPI   Jiqepi2Qepi       3   Yrhiv#;5   R2E          R2E
            GEPLSYR#GSYRX]#GSVVIGXMSREP#GIRXIV          4<8#IEWX#QMGLMKER#EZIRYI         FEXXPI#GVIIO         QM   7=347   HIX   MKWE       Jiqepi2Qepi     473   Sziv#;5    RHW          62;2534=
            GLMTTI[E#GSYRX]#WWQ                         658#GSYVX#WXVIIX                 WEYPX#WEMRXI#QEVMI   QM   7=;<6   HIX   MKWE       Jiqepi2Qepi      5=   Sziv#;5    RHW          625<2534=
            HIEVFSVR#TSPMGI#HITEVXQIRX                  493==#QMGLMKER#EZI               HIEVFSVR             QM   7<459   HIX   MKWE       Jiqepi2Qepi       3   Yrhiv#;5   RHW          <24;2534<
            OIRX#GSYRX]#NEMP                            ;34#FEPP#EZIRYI#RSVXLIEWX        KVERH#VETMHW         QM   7=836   HIX   MKWE       Jiqepi2Qepi       3   Yrhiv#;5   RHW          <2492534<
            QSRVSI#GSYRX]#HIXIRXMSR0HSVQ                ;333#IEWX#HYRFEV#VSEH            QSRVSI               QM   7<494   HIX   MKWE       Qepi             ;6   Sziv#;5    RHW          <2482534=
            WEMRX#GPEMV#GSYRX]#NEMP                     44;3#QMGLMKER#VSEH               TSVX#LYVSR           QM   7<393   HIX   MKWE       Qepi             8;   Sziv#;5    TFRHW#533<   432642534=
            GEVZIV#GSYRX]#NEMP                          933#IEWX#JSYVXL#WX1              GLEWOE               QR   8864<   WTQ   MKWE       Jiqepi2Qepi      4=   Sziv#;5    RHW          442492534;
            GEVZIV#GSYRX]#NYZIRMPI#HIXIRXMSR#GIRXIV     933#IEWX#JSYVXL#WX1              GLEWOE               QR   8864<   WTQ   NYZIRMPI   Jiqepi2Qepi       3   Yrhiv#;5   R2E          R2E




Page 212
            JVIIFSVR#GSYRX]#EHYPX#HIXIRXMSR#GIRXIV      744#WSYXL#FVSEH[E]#EZIRYI        EPFIVX#PIE           QR   8933;   WTQ   MKWE       Qepi             98   Sziv#;5    RHW          724<2534=




EXHIBIT U
            RSFPIW#GSYRX]#NEMP                          4863#EMVTSVX#VSEH                [SVXLMRKXSR          QR   894<;   WTQ   MKWE       Jiqepi2Qepi       5   Sziv#;5    RHW          82572534<
            WLIVFYVRI#GSYRX]#NEMP                       46<<3#FYWMRIWW#GIRXIV#HVMZI      IPO#VMZIV            QR   88663   WTQ   MKWE       Jiqepi2Qepi     638   Sziv#;5    RHW          442482534=
            GEPH[IPP#GSYRX]#HIXIRXMSR#GIRXIV            5<3#[IWX#QEMR#WXVIIX             OMRKWXSR             QS   97983   GLM   MKWE       Jiqepi2Qepi      4;   Sziv#;5    RHW          82572534<
            GLVMWXMER#GSYRX]#NEMP                       443#[IWX#IPQ                     S^EVO                QS   98;54   GLM   MKWE       Qepi             47   Sziv#;5    RHW          82572534<
            PMRGSPR#GSYRX]#HIXIRXMSR#GIRXIV             98#FYWMRIWW#TEVO#HVMZI           XVS]                 QS   966;=   GLM   MKWE       Jiqepi2Qepi       <   Sziv#;5    RHW          =24=2534<
            QSRXKSQIV]#GSYRX]#NEMP                      544#IEWX#XLMVH#WXVIIX            QSRXKSQIV]#GMX]      QS   96694   GLM   MKWE       Jiqepi2Qepi      58   Sziv#;5    RHW          442;2534=
            QSVKER#GSYRX]#EHYPX#HIXIRXMSR#GIRXIV        544#IEWX#RI[XSR#WXVIIX           ZIVWEMPPIW           QS   983<7   GLM   MKWE       Qepi             95   Sziv#;5    RHW          52552534=
            TPEXXI#GSYRX]#HIXIRXMSR#GIRXIV              748#XLMVH#WXVIIX                 TPEXXI#GMX]          QS   973;=   GLM   MKWE       Jiqepi2Qepi      44   Sziv#;5    RHW          442492534;
            EHEQW#GSYRX]#HIX#GIRXIV                     53#LSFS#JSVO#VH1                 REXGLI^              QW   6=453   RSP   MKWE       Jiqepi2Qepi   4/479   Sziv#;5    R2E          Ri{#Jegmpmx}
            XEPPELEXGLMI#GS#GSVV#JEGMPMX]               748#Y1W1#LMKL[E]#7=#Rsvxl        XYX[MPIV             QW   6<=96   RSP   YWQW#MKE   Qepi            963   Sziv#;5    RHW          <2482534=
            GEWGEHI#GSYRX]#NEMP#+QSRXERE,               6<33#YPQ#RSVXL#JVSRXEKI#VSEH     KVIEX#JEPPW          QX   8=737   WPG   YWQW#MKE   Jiqepi2Qepi       5   Sziv#;5    RHW          =24;2534<
            GEFEVVYW#GSYRX]#NEMP                        63#GSVFER#EZIRYI#WI              GSRGSVH              RG   5<358   EXP   MKWE       Jiqepi2Qepi       3   Yrhiv#;5   RHW          432482534<
            JSVW]XL#GSYRX]#NEMP                         534#RSVXL#GLYVGL#WXVIIX          [MRWXSR0WEPIQ        RG   5;434   EXP   YWQW#MKE   Jiqepi2Qepi       3   Yrhiv#;5   RHW          =2482534;
            KEWXSR#GSYRX]#NEMP                          758#RSVXL#QEVMIXXE#WXVIIX        KEWXSRME             RG   5<385   EXP   MKWE       Jiqepi2Qepi       4   Yrhiv#;5   RHW          432482534<
            QIGOPIRFYVK#GSYRX]#HIXIRXMSR#GIRXIV#RSVXL   8567#WTIGXSV#HVMZI               GLEVPSXXI            RG   5<535   EXP   YWQW#MKE   Jiqepi2Qepi       3   Yrhiv#;5   RHW          432482534<
            RI[#LERSZIV#GSYRX]#NEMP                     6=83#NYZIRMPI#VH                 GEWXPI#LE]RI         RG   5<75=   EXP   MKWE       Jiqepi2Qepi       5   Yrhiv#;5   RHW          =2482534;
            [EOI#GSYRX]#WLIVMJJ#HITEVXQIRX              663#WSYXL#WEPMWFYV]#WXVIIX       VEPIMKL              RG   5;934   EXP   MKWE       Jiqepi2Qepi       3   Yrhiv#;5   RHW          432482534<
            KVERH#JSVOW#GSYRX]                          T1S1#FS\#;59                     KVERH#JSVOW          RH   8<539   WTQ   NYZIRMPI   Jiqepi2Qepi       3   Yrhiv#;5   R2E          R2E
            KVERH#JSVOW#GSYRX]#GSVVIGXMSREP#JEGMPMX]    4;34#RSVXL#[EWLMRKXSR#WX         KVERH#JSVOW          RH   8<539   WTQ   MKWE       Jiqepi2Qepi       9   Sziv#;5    RHW          824;2534<
            GEWW#GSYRX]#NEMP                            669#QEMR#WXVIIX                  TPEXXWQSYXL          RI   9<37<   WTQ   YWQW#MKE   Jiqepi2Qepi      4=   Sziv#;5    RHW          =24=2534=
            HEOSXE#GSYRX]#NEMP                          4934#FVSEH[E]                    HEOSXE#GMX]          RI   9<;64   WTQ   YWQW#MKE   Jiqepi2Qepi       5   Yrhiv#;5   RHW          =2572534<
            HSYKPEW#GSYRX]#HITEVXQIRX#SJ#GSVVIGXMSRW    ;43#WSYXL#4;XL#WX                SQELE                RI   9<435   WTQ   MKWE       Jiqepi2Qepi      45   Sziv#;5    TFRHW#533<   432572534=
            LEPP#GSYRX]#HITEVXQIRX#SJ#GSVVIGXMSRW       443#TYFPMG#WEJIX]#HVMZI          KVERH#MWPERH         RI   9<<34   WTQ   MKWE       Jiqepi2Qepi      <4   Sziv#;5    RHW          ;2442534=
            TLIPTW#GSYRX]#NEMP                          ;48#8XL#EZIRYI                   LSPHVIKI             RI   9<=7=   WTQ   YWQW#MKE   Jiqepi2Qepi       9   Sziv#;5    RHW          ;24<2534=
            WXVEJJSVH#GSYRX]#GSVVIGXMSRW                599#GSYRX]#JEVQ#VSEH             HSZIV                RL   36<53   FSW   MKWE       Jiqepi2Qepi      ;<   Sziv#;5    TFRHW#533<   452462534<
            FIVKIR#GSYRX]#NEMP                          493#WSYXL#VMZIV#WXVIIX           LEGOIRWEGO           RN   3;934   R]G   YWQW#MKE   Jiqepi2Qepi     55<   Sziv#;5    RHW          525<2534=
                                                                                                                                                                                                         Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.610 Page 57 of 59
            IWWI\#GSYRX]#GSVVIGXMSREP#JEGMPMX]                 687#HSVIQYW#EZIRYI                RI[EVO             RN   3;438   RI[   MKWE       Qepi          963   Sziv#;5    TFRHW#5344       =2592534=
            LYHWSR#GSYRX]#GSVVIGXMSREP#GIRXIV                  63068#LEGOIRWEGO#EZI1             OIEVR]             RN   3;365   R]G   MKWE       Jiqepi2Qepi   637   Sziv#;5    TFRHW#533<       82=2534=
            GMFSPE#GSYRX]#GSVVIGXMSREP#GIRXIV                  5333#GMFSPE#PSST                  QMPER              RQ   <;354   IPT   MKWE       Qepi          464   Sziv#;5    TFRHW#5344       82=2534=
            SXIVS#GSYRX]#TVMWSR#JEGMPMX]                       43#QGKVIKSV#VERKI#VSEH            GLETEVVEP          RQ   <<3<4   IPT   YWQW#MKE   Jiqepi2Qepi     3   Sziv#;5    RHW              52=2534;
            XSVVERGI#GSYRX]#HIXIRXMSR#JEGMPMX]                 53=#GSYRX]#VSEH#7=                IWXERGME           RQ   <;349   IPT   MKWE       Qepi          553   Sziv#;5    TFRHW#5344       ;2582534=
            LIRHIVWSR#HIXIRXMSR#GIRXIV                         4<#I#FEWMG#VSEH                   LIRHIVWSR          RZ   <=348   WPG   YWQW#MKE   Jiqepi2Qepi   4;4   Sziv#;5    RHW              ;24<2534=
            RIZEHE#WSYXLIVR#HIXIRXMSR#GIRXIV                   54=3#IEWX#QIWUYMXI#EZIRYI         TELVYQT            RZ   <=393   WPG   YWQW#MKE   Jiqepi2Qepi   4<9   Sziv#;5    TFRHW#533<       ;2582534=
            R]I#GSYRX]#HIXIRXMSR#GIRXIV/#WSYXLIVR#+TELVYQT,    4853#I1#FEWMR#VSEH                TELVYQT            RZ   <=393   WPG   MKWE       Jiqepi2Qepi    ;7   Sziv#;5    RHW              82642534=
            [EWLSI#GSYRX]#NEMP                                 =44#TEVV#FSYPIZEVH                VIRS               RZ   <=845   WPG   YWQW#MKE   Jiqepi2Qepi    47   Sziv#;5    RHW              <2632534<
            EPFER]#GSYRX]#NEMP                                 <73#EPFER]#WLEOIV#VSEH            EPFER]             R]   45544   FYJ   YWQW#MKE   Jiqepi2Qepi     3   Sziv#;5    RHW              =25;2534<
            GLEYXEYUYE#GSYRX]#NEMP                             48#I1#GLEYXEYUYE#WXVIIX           QE]ZMPPI           R]   47;8;   FYJ   MKWE       Jiqepi2Qepi     6   Sziv#;5    RHW              =2582534<
            GPMRXSR#GSYRX]#NEMP                                58#QGGEVXL]#HVMZI                 TPEXXWFYVKL        R]   45=34   FYJ   YWQW#MKE   Jiqepi2Qepi     ;   Sziv#;5    RHW              432582534<
            GSQTEWW#LSYWI#WLIPXIV                              6;3#PMR[SSH#EZI                   FYJJEPS            R]   4753=   FYJ   NYZIRMPI   Jiqepi2Qepi     3   Yrhiv#;5   R2E              R2E
            SVERKI#GSYRX]#NEMP                                 443#[IPPW#JEVQ#VSEH               KSWLIR             R]   43=57   R]G   MKWE       Jiqepi2Qepi   445   Sziv#;5    RHW              724<2534=
            FYXPIV#GSYRX]#NEMP                                 ;38#LERSZIV#WXVIIX                LEQMPXSR           SL   78344   HIX   MKWE       Jiqepi2Qepi   444   Sziv#;5    RHW              8252534=
            KIEYKE#GSYRX]#NEMP                                 45783#QIVVMXX#HV                  GLEVHSR            SL   77357   HIX   YWQW#MKE   Jiqepi2Qepi    78   Sziv#;5    RHW              432432534=
            QSVVS[#GSYRX]#GSVVIGXMSREP#JEGMPMX]                434#LSQI#VSEH                     QSYRX#KMPIEH       SL   7666<   HIX   MKWE       Jiqepi2Qepi    5<   Sziv#;5    RHW              62<2534<
            WIRIGE#GSYRX]#NEMP                                 6373#WSYXL#WXEXI#LMKL[E]#433      XMJJMR             SL   77<<6   HIX   MKWE       Jiqepi2Qepi    8;   Sziv#;5    RHW              43262534=
            KEVZMR#GSYRX]#HIXIRXMSR#GIRXIV                     534#[IWX#KVERX#EZIRYI             TEYPW#ZEPPI]       SO   ;63;8   HEP   MKWE       Jiqepi2Qepi     4   Yrhiv#;5   RHW              432442534;
            OE]#GSYRX]#NYWXMGI#JEGMPMX]                        4434#[IWX#HV]#VSEH                RI[OMVO            SO   ;797;   HEP   MKWE       Jiqepi        439   Sziv#;5    TFRHW#5344       432572534=
            SOQYPKII#GSYRX]#NEMP                               647#[1#;XL#WXVIIX                 SOQYPKII           SO   ;777;   HEP   MKWE       Qepi          55=   Sziv#;5    TFRHW#5344       =24=2534=
            XYPWE#GSYRX]#NEMP#+HEZMH#P1#QSWW#NYWXMGI#GXV,      633#RSVXL#HIRZIV#EZIRYI           XYPWE              SO   ;7436   HEP   MKWE       Jiqepi2Qepi    9<   Sziv#;5    TFRHW#5344       42582534=
            RSVXLIVR#SVIKSR#GSVVIGXMSREP#JEGMPMX]              544#[IFFIV#VSEH                   XLI#HEPPIW         SV   =;38<   WIE   MKWE       Qepi           4<   Sziv#;5    RHW              432642534=
            RSVXLIVR#SVIKSR#NYZIRMPI#HIXIRXMSR                 544#[IFFIV#WXVIIX                 XLI#HEPPIW         SV   =;38<   WIE   NYZIRMPI   Jiqepi2Qepi     4   Sziv#;5    NJVQY#Nyzirmpi   ;24<2534=
            EFVE\EW#EGEHIQ]#HIXIRXMSR#GIRXIV                   4333#EGEHIQ]#HVMZI                QSVKERXS[R         TE   4=876   TLM   NYZIRMPI   Jiqepi2Qepi     3   Sziv#;5    NJVQY#Nyzirmpi   ;24<2534=
            FIEZIV#GSYRX]#NEMP                                 9333#[SSHPE[R#FSYPIZEVH           EPMUYMTTE          TE   48334   TLM   YWQW#MKE   Jiqepi2Qepi     5   Sziv#;5    RHW              =24<2534;
            GEQFVME#GSYRX]#NEMP                                758#QERSV#HVMZI                   IFIRWFYVK          TE   48=64   TLM   YWQW#MKE   Qepi           73   Sziv#;5    RHW              442;2534=
            GPMRXSR#GSYRX]#GSVVIGXMSREP#JEGMPMX]               74=#WLSIQEOIV#VSEH                PSGO#LEZIR         TE   4;;78   TLM   YWQW#MKE   Qepi           9<   Sziv#;5    RHW              =2592534=
            HIPE[EVI#GS#NEMP#+KISVKI#[1#LMPP,                  833#GLE]RI]#VSEH                  XLSVRXSR           TE   4=6;6   TLM   YWQW#MKE   Jiqepi2Qepi     6   Yrhiv#;5   RHW              <2432534<
            IVMI#GSYRX]#NEMP                                   494<#EWL#WXVIIX                   IVMI               TE   49836   TLM   YWQW#MKE   Jiqepi2Qepi     3   Sziv#;5    RHW              =2532534<
            TMOI#GSYRX]#GSVVIGXMSREP#JEGMPMX]                  4;8#TMOI#GSYRX]#FSYPIZEVH         PSVHW#ZEPPI]       TE   4<75<   TLM   MKWE       Qepi          4=5   Sziv#;5    TFRHW#533<       72582534=
            ]SVO#GSYRX]#TVMWSR                                 6733#GSRGSVH#VSEH                 ]SVO               TE   4;735   TLM   MKWE       Jiqepi2Qepi   873   Sziv#;5    TFRHW#533<       4324<2534=




Page 213
            []EXX#HIXIRXMSR#GIRXIV                             =83#LMKL#WXVIIX                   GIRXVEP#JEPPW      VM   35<96   FSW   YWQW#MKE   Qepi          465   Sziv#;5    RHW              72442534=




EXHIBIT U
            GLEVPIWXSR#GSYRX]#HIXIRXMSR#GIRXIV                 6<74#PIIHW#EZIRYI                 RSVXL#GLEVPIWXSR   WG   5=738   EXP   YWQW#MKE   Qepi           45   Sziv#;5    RHW              4425=2534<
            PI\MRKXSR#GSYRX]#NEMP                              854#KMFWSR#VSEH                   PI\MRKXSR          WG   5=3;5   EXP   YWQW#MKE   Jiqepi2Qepi     5   Yrhiv#;5   RHW              =2482534;
            ]SVO#GSYRX]#HIXIRXMSR#GIRXIV                       49;806E#]SVO#L[]                  ]SVO               WG   5=;78   EXP   YWQW#MKE   Jiqepi2Qepi     3   Yrhiv#;5   RHW              <24425349
            TIRRMRKXSR#GSYRX]#NEMP#+WSYXL#HEOSXE,              63;#WEMRX#NSWITL#WXVIIX           VETMH#GMX]         WH   8;;34   WTQ   YWQW#MKE   Jiqepi2Qepi     4   Sziv#;5    RHW              =2572534<
            ]EROXSR#GSYRX]#NEMP                                743#[EPRYX#WXVIIX                 ]EROXSR            WH   8;3;<   WTQ   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              =2572534<
            HEZMHWSR#GSYRX]#WLIVMJJ                            77<#5RH#EZIRYI#RSVXL              REWLZMPPI          XR   6;543   RSP   MKWE       Jiqepi2Qepi     3   Sziv#;5    RHW              =2572534<
            [IWXIVR#XIRRIWWII#HIXIRXMSR#JEGMPMX]               95==#JMRHI#REMJIL#HVMZI           QEWSR              XR   6<37=   RSP   YWQW#MKE   Jiqepi2Qepi     5   Sziv#;5    TFRHW#533<       424;2534=
            FIHJSVH#QYRMGMTEP#HIXIRXMSR#GIRXIV                 5454#P#HSR#HSHWSR#HVMZI           FIHJSVH            X\   ;9354   HEP   MKWE       Jiqepi2Qepi     <   Yrhiv#;5   RHW              432442534;
            FYVRIX#GSYRX]#NEMP                                 NEMP#EHQMRMWXVEXSV                FYVRIX             X\   ;<944   WRE   MKWE       Qepi            5   Yrhiv#;5   RHW              43242534<
            GIRXVEP#XI\EW#HIXIRXMSR#JEGMPMX]                   54<#W1#PEVIHS#WX                  WER#ERXSRMS        X\   ;<53;   WRE   YWQW#MKE   Jiqepi2Qepi     5   Yrhiv#;5   RHW              43242534<
            GSEWXEP#FIRH#HIXIRXMSR#JEGMPMX]                    7=3=#JQ#+JEVQ#XS#QEVOIX,#5<59     VSFWXS[R           X\   ;<6<3   LSY   YWQW#MKE   Qepi           5;   Sziv#;5    TFRHW#533<       42432534=
            HEPPEW#GSYRX]#NEMP#0#PI[#WXIVVIXX#NYWXMGI#GIRXIV   444#[IWX#GSQQIVGI#WXVIIX          HEPPEW             X\   ;8535   HEP   YWQW#MKE   Jiqepi2Qepi     ;   Yrhiv#;5   RHW              432532534;
            IEWX#LMHEPKS#HIXIRXMSR#GIRXIV                      4663#LMKL[E]#43;                  PE#ZMPPE           X\   ;<895   WRE   YWQW#MKE   Jiqepi2Qepi     7   Sziv#;5    RHW              =292534=
            IP#ZEPPI#HIXIRXMSR#JEGMPMX]                        4<33#MRHYWXVMEP#HVMZI             VE]QSRHZMPPI       X\   ;<8<3   WRE   MKWE       Jiqepi2Qepi   ;74   Sziv#;5    TFRHW#5344       432572534=
            IYPIWW#GMX]#NEMP                                   4435#[1#IYPIWW#FPZH1              IYPIWW             X\   ;9373   HEP   MKWE       Jiqepi2Qepi     <   Yrhiv#;5   RHW              432442534;
            MEL#WIGYVI#EHYPX#HIXIRXMSR#JEGMPMX]#+TSPO,         6733#JQ#683#WSYXL                 PMZMRKWXSR         X\   ;;684   LSY   MKWE       Qepi          94=   Sziv#;5    RHW              42432534=
            NEGO#LEV[IPP#HIXIRXMSR#GIRXIV                      6434#QEVPMR#L[]                   [EGS               X\   ;9;38   WRE   YWQW#MKE   Jiqepi2Qepi     3   Sziv#;5    RHW              43242534<
            NSI#GSVPI]#MGI#TVSGIWWMRK#GIRXIV                   833#LMPFMK#VH1                    GSRVSI             X\   ;;634   LSY   MKWE       Jiqepi2Qepi   986   Sziv#;5    TFRHW#5344       442482534=
            NSLRWSR#GSYRX]#GSVVIGXMSRW#GIRXIV                  4<33#VMHKIQEV#HVMZI               GPIFYVRI           X\   ;9364   HEP   MKWE       Qepi          554   Sziv#;5    TFRHW#5344       <2552534=
            OEVRIW#GSYRX]#GSVVIGXMSREP#GIRXIV                  <43#GSQQIVGI#WXVIIX               OEVRIW#GMX]        X\   ;<44<   WRE   YWQW#MKE   Jiqepi2Qepi     3   Sziv#;5    RHW              62492534;
            PE#WEPPI#GSYRX]#VIKMSREP#HIXIRXMSR#GIRXIV          <65#IEWX#XI\EW#WXEXI#LMKL[E]#77   IRGMREP            X\   ;<34=   WRE   YWQW#MKE   Qepi            8   Sziv#;5    RHW              =2542534;
            PMQIWXSRI#GSYRX]#HIXIRXMSR#GIRXIV                  =43#RSVXL#X]YW#WXVIIX             KVSIWFIGO          X\   ;9975   WRE   YWQW#MKE   Qepi          63=   Sziv#;5    RHW              432572534=
            PYFFSGO#GSYRX]#HIXIRXMSR#GIRXIV                    <44#QEMR#WXVIIX                   PYFFSGO            X\   ;=734   HEP   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              432532534;
            VERHEPP#GSYRX]#NEMP                                =433#WSYXL#KISVKME#WXVIIX         EQEVMPPS           X\   ;=44<   HEP   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              432442534;
            VSPPMRK#TPEMRW#HIXIRXMSR#GIRXIV                    44<#GSYRX]#VSEH#539               LEWOIPP            X\   ;=854   HEP   YWQW#MKE   Jiqepi2Qepi   499   Sziv#;5    RHW              <2<2534=
            ZEP#ZIVHI#GSVVIGXMSREP#JEGMPMX]                    586#JEVQ#XS#QEVOIX#5856           HIP#VMS            X\   ;<<73   WRE   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              =24=2534=
                                                                                                                                                                                                               Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.611 Page 58 of 59
            [IWX#XI\EW#HIXIRXMSR#JEGMPMX]                        734#W1#ZEUYIVS#EZI1             WMIVVE#FPERGE    X\   ;=<84   IPT   YWQW#MKE   Jiqepi2Qepi   544   Sziv#;5    RHW              <2<2534=
            [MPPEG]#GS##VIKMSREP#HIXIRXMSR#JEGMPMX]              4934#FYJJEPS#HVMZI              VE]QSRHZMPPI     X\   ;<8<3   WRE   YWQW#MKE   Jiqepi2Qepi     3   Sziv#;5    RHW              =2452534=
            WEPX#PEOI#GSYRX]#QIXVS#NEMP                          6748#WSYXL#=33#[IWX             WEPX#PEOI#GMX]   YX   <744=   WPG   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              =2482534<
            XSSIPI#GSYRX]#NEMP                                   7;#WSYXL#QEMR#WXVIIX            XSSIPI           YX   <73;7   WPG   YWQW#MKE   Jiqepi2Qepi     3   Yrhiv#;5   RHW              =2482534<
            [EWLMRKXSR#GSYRX]#NEMP#+TYVKEXSV]#GSVVIGXMSREP#JEG   ;83#WSYXL#8733#[IWX             LYVVMGERI        YX   <7;6;   WPG   YWQW#MKE   Jiqepi2Qepi     9   Sziv#;5    RHW              =2482534<
            EPI\ERHVME#GMX]#NEMP                                 5336#QMPP#VSEH                  EPI\ERHVME       ZE   55647   [EW   YWQW#MKE   Jiqepi2Qepi     3   Yrhiv#;5   RHW              =25;2534;
            RSVXLIVR#ZMVKMRME#NYZIRMPI#HIXIRXMSR#GIRXIV          533#WSYXL#[LMXMRK#WXVIIX        EPI\ERHVME       ZE   55637   [EW   NYZIRMPI   Jiqepi2Qepi     3   Yrhiv#;5   R2E              R2E
            VSERSOI#GMX]#NEMP                                    673#GEQTFIPP#EZIRYI#WSYXL[IWX   VSERSOI          ZE   57349   [EW   YWQW#MKE   Jiqepi2Qepi     3   Yrhiv#;5   RHW              =25;2534;
            VSGOMRKLEQ#GSYRX]#NEMP                               58#WSYXL#PMFIVX]#WXVIIX         LEVVMWSRFYVK     ZE   55<34   [EW   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              =25;2534;
            RSVXL[IWX#WXEXI#GSVVIGXMSREP#GIRXIV                  697=#PS[IV#RI[XSR#VSEH          W[ERXSR          ZX   387<<   FSW   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              =282534<
            GS[PMX^#GSYRX]#NYZIRMPI                              4;58#4WX#EZI1                   PSRKZMI[         [E   =<965   WIE   NYZIRMPI   Jiqepi2Qepi     7   Sziv#;5    NJVQY#Nyzirmpi   <242534=




Page 214
            ]EOMQE#GSYRX]#HITEVXQIRX#SJ#GSVVIGXMSRW              444#RSVXL#JVSRX#WXVIIX          ]EOMQE           [E   =<=34   WIE   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              43252534;




EXHIBIT U
            HSHKI#GSYRX]#NEMP                                    548#[IWX#GIRXVEP#WXVIIX         NYRIEY           [M   8636=   GLM   YWQW#MKE   Jiqepi2Qepi   458   Sziv#;5    RHW              724<2534=
            OIRSWLE#GSYRX]#HIXIRXMSR#GIRXIV                      7;;;#<<XL#EZIRYI                OIRSWLE          [M   86477   GLM   YWQW#MKE   Jiqepi2Qepi   48;   Sziv#;5    RHW              9292534=
            WSYXL#GIRXVEP#VIKMSREP#NEMP                          4334#GIRXVI#[E]                 GLEVPIWXSR       [Z   5863=   TLM   YWQW#MKE   Jiqepi2Qepi     9   Sziv#;5    RHW              <2562534<
            REXVSRE#GSYRX]#NEMP                                  4433#FVYGI#PERI                 GEWTIV           []   <5934   HIR   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              =24<2534<
            TPEXXI#GSYRX]#NEMP                                   <83#QETPI#WXVIIX                [LIEXPERH        []   <5534   HIR   YWQW#MKE   Jiqepi2Qepi     4   Yrhiv#;5   RHW              =24<2534<
                                                                                                                                                                                                            Case 3:19-cv-02491-JLS-WVG Document 15-7 Filed 01/07/20 PageID.612 Page 59 of 59
